EXECUTION VERSION

$1,500,000,000


AMENDED AND RESTATED FIVE-YEAR SENIOR CREDIT AGREEMENT

Dated as of May 23, 2014


among


COVIDIEN INTERNATIONAL FINANCE S.A.,
Borrower


COVIDIEN PLC,
Guarantor


The Lenders Party Hereto


and

CITIBANK, N.A.,
Administrative Agent
__________________________________________________________________

CITIGROUP GLOBAL MARKETS INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BARCLAYS BANK PLC
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers


BANK OF AMERICA, N.A.,
Syndication Agent




BARCLAYS BANK PLC,
JPMORGAN CHASE BANK, N.A.,
Co-Documentation Agents



    

--------------------------------------------------------------------------------



TABLE OF CONTENTS

--------------------------------------------------------------------------------



 
PAGE


 
 
ARTICLE 1
DEFINITIONS
Section 1.01. Defined Terms
2


Section 1.02. Classification of Loans and Borrowings
17


Section 1.03. Terms Generally
17


Section 1.04. Accounting Terms; GAAP
17


 
 
ARTICLE 2
THE CREDITS
Section 2.01. Commitments
17


Section 2.02. Loans and Borrowings
18


Section 2.03. Requests for Borrowings
18


Section 2.04. Increased Commitments; Additional Lenders.
19


Section 2.05. Funding of Borrowings
20


Section 2.06. Interest Elections.
21


Section 2.07. Termination and Reduction of Commitments.
22


Section 2.08. Repayment of Loans; Evidence of Debt.
23


Section 2.09. Prepayment of Loans.
24


Section 2.10. Fees.
24


Section 2.11. Interest.
25


Section 2.12. Calculation of Interest and Fees.
25


Section 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
26


Section 2.14. Extension of Maturity Date.
27


 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Section 3.01. Organization; Powers
29


Section 3.02. Authorization; Enforceability
29


Section 3.03. Governmental Approvals; No Conflicts
29


Section 3.04. Financial Condition; No Material Adverse Change.
29


Section 3.05. Litigation and Environmental Matters.
30


Section 3.06. Investment Company Status
30


Section 3.07. Taxes
30


Section 3.08. ERISA
30


Section 3.09. Disclosure
31


Section 3.10. Subsidiaries
31




i




    

--------------------------------------------------------------------------------



Section 3.11. Margin Regulations
31


Section 3.12. Group Companies
31


Section 3.13. Economic Sanctions
31


Section 3.14. Anti-Corruption Compliance
32


Section 3.15. Money Laundering and Counter-Terrorist Financing Laws
32


 
 
ARTICLE 4
CONDITIONS
Section 4.01. Effective Date
32


Section 4.02. Each Borrowing
34


Section 4.03. Changes in Lenders and Commitments
34


 
 
ARTICLE 5
COVENANTS
Section 5.01. Financial Statements and Other Information
35


Section 5.02. Existence; Conduct of Business
36


Section 5.03. Maintenance of Properties; Insurance
37


Section 5.04. Books and Records; Inspection Rights
37


Section 5.05. Compliance with Laws
38


Section 5.06. Use Of Proceeds
38


Section 5.07. Liens
38


Section 5.08. Fundamental Changes.
40


Section 5.09. Financial Covenant.
41


Section 5.10.  Limitation on Restrictions on Subsidiary Dividends and Other
Distributions
41


Section 5.11. Transactions with Affiliates
43


Section 5.12. Subsidiary Guarantors
44


 
 
ARTICLE 6
EVENTS OF DEFAULT
 
 
ARTICLE 7
THE ADMINISTRATIVE AGENT
 
 
ARTICLE 8
GUARANTEE
Section 8.01. The Guarantee
50


Section 8.02. Guarantee Unconditional
50


Section 8.03. Discharge Only upon Payment in Full; Reimbursement in Certain
Circumstances
51


Section 8.04. Waiver by the Guarantors
51


Section 8.05. Subrogation
51


Section 8.06. Stay of Acceleration
51


 
 


ii




    

--------------------------------------------------------------------------------



ARTICLE 9
YIELD PROTECTION, ILLEGALITY AND TAXES
Section 9.01. Alternate Rate of Interest
52


Section 9.02. Illegality
52


Section 9.03. Increased Costs.
52


Section 9.04. Break Funding Payments
54


Section 9.05. Taxes.
54


Section 9.06. Matters Applicable to all Requests for Compensation
57


Section 9.07. Mitigation Obligations
57


 
 
ARTICLE 10
MISCELLANEOUS
Section 10.01. Notices.
57


Section 10.02. Waivers; Amendments.
59


Section 10.03. Expenses; Indemnity; Damage Waiver.
60


Section 10.04. Successors and Assigns.
62


Section 10.05. Survival
66


Section 10.06. Counterparts; Integration; Effectiveness
67


Section 10.07. Severability
67


Section 10.08. Right of Setoff
67


Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
68


Section 10.10. Waiver of Jury Trial
69


Section 10.11. Waiver of Immunities
69


Section 10.12. Judgment Currency
69


Section 10.13. Headings
70


Section 10.14. Confidentiality
70


Section 10.15. Electronic Communications.
71


Section 10.16. USA PATRIOT Act Notice
73


Section 10.17. No Fiduciary Duty
73


Section 10.18. Amendment and Restatement and Continuing Effect
74


 
 
SCHEDULES:
 
Schedule 1.01 - Pricing Grid
 
Schedule 2.01 - Commitments
 
Schedule 10.01 - Administrative Agent's Office; Lender Notice Addresses
 
 
 
EXHIBITS:
 
 
 
Exhibit A - Form of Note
 
Exhibit B - Form of Assignment and Assumption
 
 
 
Exhibit C - Form of Subsidiary Guaranty
 


iii




    

--------------------------------------------------------------------------------




AMENDED AND RESTATED FIVE-YEAR SENIOR CREDIT AGREEMENT dated as of May 23, 2014,
among COVIDIEN INTERNATIONAL FINANCE S.A., a Luxembourg company (the
“Borrower”), COVIDIEN PLC, an Irish company (the “Guarantor”), the LENDERS, and
CITIBANK, N.A., as Administrative Agent.
RECITALS
WHEREAS, the Borrower is party to that certain Five-Year Senior Credit Agreement
dated as of August 9, 2011 among the Borrower, the Guarantor, the lenders party
thereto and Citibank, N.A., as administrative agent (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrower, the Lenders party hereto as of the Effective Date (such
term, and each other capitalized term used herein, having the meaning assigned
thereto in Section 1.01) and the other Persons party hereto now desire to
(x) amend and restate the Existing Credit Agreement, on and subject to the terms
and conditions set forth herein and (y) replace in full the revolving credit
facility commitments under the Existing Credit Agreement with the Commitments
hereunder in an initial aggregate principal amount of up to $1,500,000,000;
WHEREAS, this Amended and Restated Credit Agreement, on the terms and subject to
the conditions set forth herein, shall amend and restate the Existing Credit
Agreement in its entirety as of the Effective Date and from and after the
Effective Date, the Existing Credit Agreement shall be of no further force or
effect, except to evidence the obligations incurred, the representations and
warranties made and the actions or omissions performed or required to be
performed thereunder prior to the Effective Date and except for provisions
thereof which, pursuant to the terms of the Existing Credit Agreement, survive
the termination of the Existing Credit Agreement;
WHEREAS, the Borrower and the Guarantor have requested that the Lenders provide,
or continue to provide (as applicable), revolving credit to the Borrower for the
purposes set forth herein;
WHEREAS, the Guarantor is willing to continue to guaranty all of the obligations
of the Borrower under this Agreement; and
WHEREAS, the Lenders have agreed to provide, or continue to provide (as
applicable), the revolving credit under the Existing Credit Agreement, to roll
over the loans outstanding thereunder, if any (as applicable), and to otherwise
amend and restate certain terms of the Existing Credit Agreement, upon the terms
and subject to the other conditions set forth herein;
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:







    

--------------------------------------------------------------------------------



ARTICLE 1
DEFINITIONS
Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bear interest at a rate per annum equal to
the Alternate Base Rate.
“Additional Commitment Lender” has the meaning assigned to such term in Section
2.14(c).
“Additional Lender” has the meaning assigned to such term in Section 2.04(b).
“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent.
“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 10.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, the term “control” (including the terms “controlling” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.
“Agent Parties” has the meaning assigned to such term in Section 2.15(f).
“Agreement” means the Existing Credit Agreement, as amended and restated by this
Amended and Restated Credit Agreement, and as the same may be amended,
supplemented or otherwise modified from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
Interest Period commencing on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%.
“Amended and Restated Credit Agreement” means this Amended and Restated
Five-Year Senior Credit Agreement dated as of May 23, 2014.

2
    

--------------------------------------------------------------------------------



“Applicable Margin” means, with respect to Eurodollar Loans, the “Applicable
Margin (LIBOR)” and with respect to ABR Loans, the “Applicable Margin (ABR)”,
each as set forth on the Pricing Grid for the then applicable Rating Level.
“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s then applicable Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the outstanding principal amounts of the Loans made by the respective
Lenders.
“Approved Fund” has the meaning assigned to such term in Section 10.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.
“Availability Period” means, as to any Lender, the period from and including the
Effective Date to but excluding the earlier of the Maturity Date applicable to
such Lender and the date of termination of the Commitment of such Lender.
“Bank Secrecy Act” means the Currency and Foreign Transactions Reporting Act,
Pub. L. No. 91-508, Title II (1970).
“Base Rate” means the rate of interest per annum publicly announced from time to
time by Citibank as its base rate in effect at its principal office in New York
City. Any change in such rate shall take effect on the day specified in the
public announcement of such change.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or

3
    

--------------------------------------------------------------------------------



application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 9.03(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Citibank” means Citibank, N.A.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder at
such time, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 or Section 2.14, (b) increased pursuant to Section 2.04 or Section
2.14 and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 10.04. The amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The aggregate amount of the Lenders’ Commitments as of the date hereof is
$1,500,000,000.
“Commitment Fee” has the meaning assigned to such term in Section 2.10(a)(ii).
“Communications” has the meaning assigned to such term in Section 10.15.
“Compensation Period” has the meaning assigned to such term in Section 2.05(b).
“Connection Income Taxes” means Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits Taxes
and, in each case, are imposed as a result of a present or former connection
between the Lender or Administrative Agent and the jurisdiction imposing such
Tax (other than connections arising from such Lender or Administrative Agent
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Consolidated” refers to the consolidation of accounts of the Guarantor and its
consolidated Subsidiaries in accordance with GAAP.
“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net

4
    

--------------------------------------------------------------------------------



Income: (a) Consolidated Interest Expense, (b) income tax expense, (c)
depreciation and amortization expense, (d) any extraordinary expenses or losses,
(e) losses on sales of assets outside of the ordinary course of business and
losses from discontinued operations, (f) any losses on the retirement of debt
identified in the Consolidated statements of cash flows and (g) any other
nonrecurring or non-cash charges and expenses (including charges and expenses
incurred with respect to the Transactions), and minus, to the extent included in
calculating such Consolidated Net Income for such period, the sum of (a) any
extraordinary income or gains, (b) gains on the sales of assets outside of the
ordinary course of business and gains from discontinued operations, (c) any
gains on the retirement of debt identified in the Consolidated statements of
cash flows and (d) any other nonrecurring or non-cash income, all as determined
on a Consolidated basis. If during such period the Guarantor or any Subsidiary
shall have made an acquisition or disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such
acquisition or disposition occurred on the first day of such period.
“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Guarantor and its
Consolidated Subsidiaries for such period plus (b) if a Permitted Securitization
Transaction outstanding during such period is accounted for as a sale of
accounts receivable, chattel paper, general intangibles or the like under GAAP,
the additional Consolidated interest expense that would have accrued during such
period had such Permitted Securitization Transaction been accounted for as a
borrowing during such period, determined on a Consolidated basis.
“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Guarantor for such period.
“Consolidated Tangible Assets” means, at any time, the total assets less all
Intangible Assets appearing on the Consolidated balance sheet of the Guarantor
as of the end of the most recently concluded fiscal quarter of the Guarantor.
“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Guarantor determined on a Consolidated basis, as of such
date; provided that Guarantees shall be valued at the amount thereof, if any,
reflected on the Consolidated balance sheet of the Guarantor; provided, further
that if a Permitted Securitization Transaction is outstanding at such date and
is accounted for as a sale of accounts receivable, chattel paper, general
intangibles, or the like, under GAAP, Consolidated Total Debt determined as
aforesaid shall be adjusted to include the additional Debt, determined on a
consolidated basis as of such date, which would have been outstanding at such
date had such Permitted Securitization Transaction been accounted for as a
borrowing at such date; provided, further, that Consolidated Total Debt shall
not include Debt of a joint venture, partnership or similar entity which is
Guaranteed by the Guarantor or a Consolidated Subsidiary by virtue of the joint
venture, partnership or similar arrangement with respect to such entity or by
operation of applicable law (and not otherwise) except to the extent that the
aggregate outstanding principal amount of such excluded Debt at such date
exceeds $50,000,000.

5
    

--------------------------------------------------------------------------------



“Covidien Ltd.” means Covidien Ltd., a Bermuda company, and a wholly-owned
subsidiary of the Guarantor.
“Credit Rating” means, at any time, the rating of the Index Debt published by
Fitch, Moody’s or S&P, as the case may be, at such time.
“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money; (b) the principal of all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person in respect of the deferred
purchase price of property or services recorded on the books of such Person
(except for (i) trade and similar accounts payable and accrued expenses, (ii)
employee compensation, deferred compensation and pension obligations, and other
obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business); (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing has been made (or such
reimbursement obligation is otherwise not contingent) and such non-contingent
obligation is not reimbursed within five Business Days; (e) the net capitalized
amount of all obligations of such person as lessee which are capitalized on the
books of such Person in accordance with GAAP; (f) all Debt of others secured by
any Lien on property of such Person, whether or not the Debt secured thereby has
been assumed, but (if such debt has not been assumed) only to the extent of the
lesser of the face amount of the obligation or the fair market value of the
assets so subject to the Lien; and (g) all Guarantees by such Person of Debt of
others (except the Guarantor or any Subsidiary); provided that the term “Debt”
shall not include:
(A)    Intercompany Debt (except that, for the purposes of Sections 5.10 and
5.11, Debt shall include Intercompany Debt); or
(B)    obligations in respect of trade letters of credit or bank guaranties
supporting trade and similar accounts payable arising in the ordinary course of
business; or
(C)    Nonrecourse Debt.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, at any time, a Lender (i) that has failed for three
or more Business Days to comply with its obligations under this Agreement to
make a Loan (a “funding obligation”), (ii) that has notified the Administrative
Agent, or has stated publicly, that it will not comply with any such funding
obligation hereunder, or has defaulted on its funding obligations under any
other loan agreement or credit agreement or other similar agreement, (iii) that
has, for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding

6
    

--------------------------------------------------------------------------------



obligations hereunder, (iv) with respect to which a Lender Insolvency Event has
occurred and is continuing or (v) that has otherwise failed to pay over to the
Administrative Agent or any Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute; provided, however that any determination that a Lender is
a Defaulting Lender under clauses (i) through (v) above will be made by the
Administrative Agent in its sole discretion acting in good faith; provided that
the Administrative Agent shall not unreasonably reject a request by the Borrower
that a Lender be declared a Defaulting Lender. The Administrative Agent will
promptly send to all parties hereto notice of any Lender being determined to be
a Defaulting Lender.
“Departing Lender” means a Lender party to the Existing Credit Agreement not
listed in Schedule 2.01 hereto.
“dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied or waived, which date is May 23, 2014.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, health, safety or Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan; (b) a
determination that any Plan is reasonably expected to be in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); (c) the
filing pursuant to Section 412(c) of the Code or Section 303(a) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Guarantor or any of its ERISA Affiliates of any
liability under Title IV of ERISA (other than payment of PBGC premiums) with
respect to the termination of any Plan;

7
    

--------------------------------------------------------------------------------



(e) the receipt by the Guarantor or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to the PBGC’s intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Guarantor or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g)
the receipt by the Guarantor or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Guarantor or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (h) the failure to
timely make any required contribution or premium payment in respect of any Plan
or contribution in respect of any Multiemployer Plan.
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bear interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin.
“Eurodollar Reserve Percentage” in respect of any Lender and for any day during
any Interest Period, the reserve percentage (expressed as a decimal) in effect
on such day and applicable to such Lender under Regulation D promulgated by the
Board of Governors of the Federal Reserve System for determining such Lender’s
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to “Eurocurrency liabilities”, as in effect
from time to time (“FRB Regulation D”).
“Event of Default” has the meaning assigned to such term in Article 6.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income and branch profits taxes imposed (i) by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or (ii) as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document), (b) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 10.04(e)), any United States
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 9.05(e) or 9.05(f) (except to the extent such failure is
attributable to a Change in Law after such Foreign Lender becomes a party to
this Agreement), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Obligor with respect to such
withholding tax pursuant to Section 9.05(a), (c) Taxes attributable to a
Lender’s failure to comply with Section 9.05(e) or 9.05(f), (d) any United
States federal withholding taxes imposed under FATCA and (e) any withholding
that is required in respect of the Luxembourg laws of 21 June 2005 implementing
the Council Directive 2003/48/EC of 3

8
    

--------------------------------------------------------------------------------



June 2003 on taxation of savings income in the form of interest payments (or any
amendments thereof) and ratifying the treaties entered into by Luxembourg and
certain dependent and associated territories of EU Member States, or the
Luxembourg law of 23 December 2005, as amended, introducing in Luxembourg a 10%
withholding tax as regards Luxembourg resident individuals.
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
“Extension Letter” means a letter from the Borrower requesting an extension of
the Maturity Date pursuant to Section 2.14.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b) of the Code.
“FCPA” has the meaning assigned to such term in Section 3.14.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letters” means each of (i) the respective fee letters dated April 28, 2014
between the Borrower and each Joint Lead Arranger and (ii) the fee letter dated
April 28, 2014 between the Borrower and the Administrative Agent.
“Fitch” means Fitch, Inc.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Granting Lender” has the meaning assigned to such term in Section 10.04(g).

9
    

--------------------------------------------------------------------------------



“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
“Guarantor” has the meaning assigned to such term in the preamble hereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.
“Increased Commitments” has the meaning assigned to such term in Section
2.04(a).
“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by any Obligor under any Loan Document.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantor or Covidien Ltd. or subject to any other credit enhancement.
“Intangible Assets” means, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Guarantor prepared on a Consolidated basis as of such date.
“Intercompany Debt” means (i) indebtedness of the Guarantor owed to a Subsidiary
and (ii) indebtedness of a Subsidiary owed to the Guarantor or another
Subsidiary.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

10
    

--------------------------------------------------------------------------------



“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months thereafter, as the Borrower may elect, upon notice
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
or such other period as requested by the Borrower and available and agreed to by
all the Lenders in accordance with Section 2.03(b); provided, that
(i)    if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(ii)    any Interest Period of one or more whole months that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period; and
(iii)     the Borrower may not select any Interest Period that would end after
the Maturity Date.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Joint Lead Arrangers” means the institutions so identified on the cover page
hereof, acting in such capacity.
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
an Additional Commitment Lender pursuant to Section 2.14, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the LIBOR01 page of the Intercontinental Exchange
Benchmark Administration Ltd (ICE) (or on any successor or substitute page of
such service) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, as the rate for dollar deposits
with a maturity comparable to such Interest Period.

11
    

--------------------------------------------------------------------------------



In the event that such rate is not available at such time for any reason, then
the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which dollar deposits of $10,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent to prime banks in the London interbank market
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.
“Loan Documents” means this Agreement, each Note (if any), the Fee Letters and
each Subsidiary Guaranty (if any).
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Guarantor and
its Subsidiaries taken as a whole, (b) the ability of the Obligors to perform
their obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.
“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Guarantor and its Subsidiaries in an aggregate
principal amount exceeding $100,000,000.
“Maturity Date” means, as to any Lender, May 23, 2019, or such later date to
which such Lender has consented pursuant to Section 2.14.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Lender” has the meaning assigned to such term in Section 4.03(b).
“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are Consolidated on the Guarantor’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons, a “Consolidated
Person”)) of the Guarantor’s outstanding at such time incurred on terms that
recourse may be had to such Consolidated Person only by enforcing the lender’s
default remedies with respect to specific assets which constitute collateral
security for such Debt and not by way of action against such Consolidated Person
(nor against the Guarantor or such other Consolidated Person of the Guarantor)
as a general obligor in respect of such Debt (subject to, for the avoidance of
doubt, customary exceptions contained in non-recourse financings to the
non-recourse nature of the obligations thereunder).

12
    

--------------------------------------------------------------------------------



“Note” means a promissory note substantially in the form of Exhibit A made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.08(e).
“Obligors” means the Borrower, the Guarantor and any Subsidiary Guarantor.
“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document, except (i) any such taxes that
are imposed with respect to an assignment as a result of a present or former
connection between a Lender and the jurisdiction imposing such tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document) and (ii) any Luxembourg registration duties (droits
d’enregistrement) payable in the case of voluntary registration of any Loan
Document with the Administration de l’Enregistrement et des Domaines in
Luxembourg, or registration of any Loan Documentation in Luxembourg that is not
required to enforce the rights of a party to any Loan Document.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Participant” has the meaning assigned to such term in Section 10.04.
“Participant Register” has the meaning assigned to such term in Section
10.04(c).
“PATRIOT Act” has the meaning assigned to such term in Section 10.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Securitization Transaction” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Guarantor and/or any of its Subsidiaries
(including revolving sales of such assets), and financing secured by the assets
so sold, provided that the aggregate net amount paid to the Guarantor and its
Subsidiaries in respect of such transactions, as the same as may be reduced from
time to time by collections with respect to such sold assets and the amount of
such sold assets that become defaulted accounts receivable or otherwise in
accordance with the terms of the documentation for such Permitted Securitization
Transaction, shall not exceed the greater of $500,000,000 and an amount equal to
5.0% of Consolidated Tangible Assets.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

13
    

--------------------------------------------------------------------------------



“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 10.15.
“Preferred Stock” means any preferred and/or redeemable capital stock of the
Guarantor or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.
“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.
“Rating Level” means Level I, Level II, Level III, Level IV, Level V or Level
VI, in each case as defined in Schedule 1.01 and based on the then applicable
Credit Ratings.
“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).
“Register” has the meaning assigned to such term in Section 10.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against the Guarantor or any of
its Subsidiaries or any ERISA Event, in each case that could reasonably be
expected to have a Material Adverse Effect.
“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time.
“Responsible Officer” means any of the following: (i) the Chief Executive
Officer, President, Vice President and Chief Financial Officer, Treasurer or
Secretary of the Borrower or a Managing Director of the Borrower or (ii) the
Chief Executive Officer, President, Vice President and Chief Financial Officer,
Treasurer or Secretary of the Guarantor.
“Revolving Credit Exposure” means, with respect to any Lender at any time the
outstanding principal amount of such Lender’s Loans at such time.

14
    

--------------------------------------------------------------------------------



“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to its business of rating debt securities.
“Sanctions” has the meaning specified in Section 3.13.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:
(i)    the proportionate share attributable to such Subsidiary of the total
assets of the Guarantor (after intercompany eliminations) exceeds 15% of the
total assets of the Guarantor, determined on a Consolidated basis as of the end
of the most recently completed fiscal year; or
(ii)    the Guarantor’s and its Subsidiaries’ equity in the income of such
Subsidiary from continuing operations before income taxes, extraordinary items
and cumulative effect of a change in accounting principles exceeds 15% of
Consolidated income of the Guarantor from continuing operations before income
taxes, any loss on the retirement of debt, extraordinary items, cumulative
effect of a change in accounting principles, and before any impairment charges,
determined for the most recently completed fiscal year.
Notwithstanding the foregoing, Covidien Ltd. shall not be deemed a “Significant
Subsidiary” for the purposes of this Agreement unless it is required to become a
Subsidiary Guarantor pursuant to Section 5.12(b). For the avoidance of doubt,
the Borrower shall at all times be deemed a “Significant Subsidiary”.
“SPC” has the meaning assigned to such term in Section 10.04(g).
“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.
“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.
“Subject Subsidiary” has the meaning assigned to such term in Section 5.10.
“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

15
    

--------------------------------------------------------------------------------



“Subsidiary” means any subsidiary of the Guarantor.
“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12 (whether required by Section 5.12 to do so or
otherwise).
“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary in
substantially the form of Exhibit C, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Obligors.
“Tax Sharing Arrangements” means (i) that certain Tax Sharing Agreement dated as
of June 29, 2007 among Tyco International Ltd., Covidien Ltd. and Tyco
Electronics Ltd. and (ii) that certain Tax Matters Agreement dated as of June
28, 2013 between Covidien plc and Mallinckrodt plc.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.
“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“United States” and “U.S.” mean the United States of America.
“Upfront Fee” has the meaning assigned to such term in Section 2.10(a)(i).
“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
the Guarantor.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

16
    

--------------------------------------------------------------------------------



Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement and the other Loan Documents, Loans or Borrowings may be classified
and referred to by Type (e.g., a “Eurodollar Loan” or an “ABR Borrowing”).
Section 1.03. Terms Generally. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
The definitions of terms herein and therein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references appear
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purposes), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then (i) the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such provision to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders) and (ii) such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
ARTICLE 2
THE CREDITS
Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period applicable to it in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (ii) the total Revolving

17
    

--------------------------------------------------------------------------------



Credit Exposures exceeding the total Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Loans.
Section 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their then applicable respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder.
(b)    Subject to Section 9.03, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement or
result in any obligations of the Borrower to pay additional amounts under
Section 9.03 or 9.05.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
and at the time each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 (except that any such Borrowing may be in the aggregate amount that
is equal to the entire unused balance of the total Commitments). Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not be more than a total of ten (10) Eurodollar Borrowings outstanding at
the same time.
Section 2.03. Requests for Borrowings. (a) To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone, facsimile or
electronic mail (i) in the case of a Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing (except as provided in Section 2.03(b)) or (ii) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each Borrowing Request shall be irrevocable and if made
telephonically, shall be confirmed promptly, by hand delivery, facsimile or
electronic mail of a written Borrowing Request in a form approved by the
Administrative Agent, and be executed by a Managing Director of the Borrower or
another authorized borrowing representative of the Borrower, as notified by the
Borrower to the Administrative Agent from time to time. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

18
    

--------------------------------------------------------------------------------



(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
(b)    The Borrower may request a Eurodollar Borrowing having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period” by notifying the Administrative Agent not later
than 11:00 a.m., New York City time, four Business Days prior to the requested
date of such Borrowing having such Interest Period, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them; and not
later than 8:00 a.m., New York City time, on the Business Day after receiving
such request from the Borrower, the Administrative Agent shall notify the
Borrower whether or not the requested Interest Period has been agreed to by all
the Lenders. If such requested Interest Period is so approved by all of the
Lenders, the Borrower may thereafter from time to time elect to make Borrowing
Requests under Section 2.03(a) and Interest Election Requests under Section
2.06(c) designating such Interest Period, until the Administrative Agent
notifies the Borrower that the Required Lenders have elected to revoke such
approval.
Section 2.04. Increased Commitments; Additional Lenders.
(a)    From time to time the Borrower may, upon at least seven Business Days’
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to the Lenders), increase the aggregate amount of the Commitments by an
amount not less than $25,000,000 (the amount of any such increase, the
“Increased Commitments”).
(b)    To effect such an increase, the Borrower may designate one or more of the
existing Lenders or other financial institutions reasonably acceptable to the
Administrative Agent which at the time agree to (i) in the case of any such
lender that is an existing Lender, increase its Commitment and (ii) in the case
of any other such lender (an “Additional Lender”), become a party to this
Agreement with a Commitment of not less than $10,000,000; it being understood
that no existing Lender shall have any obligation to increase its Commitment.
(c)    Any increase in the Commitments pursuant to this Section 2.04 shall be
subject to satisfaction of the following conditions:
(i)    after giving effect to such increase, the conditions contained in
Sections 4.02(a) and (b) would be satisfied with respect to a Borrowing on the
date of such increase; and

19
    

--------------------------------------------------------------------------------



(ii)    after giving effect to such increase, the aggregate amount of all
Commitments shall not exceed $2,000,000,000.
(d)    An increase in the aggregate amount of the Commitments pursuant to this
Section 2.04 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Obligors, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate corporate authorization on
the part of the Obligors with respect to the Increased Commitments and such
opinions of counsel for the Obligors with respect to the Increased Commitments
as the Administrative Agent may reasonably request and (iii) a certificate of a
Responsible Officer of each Obligor stating that the conditions set forth in
subsection (c) above have been satisfied.
(e)    Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.04 at any time any Loans are outstanding, each Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Increased Commitments a
portion of its then outstanding Loans such that, after giving effect to each
such deemed assignment and the Increased Commitments, the percentage of the
aggregate outstanding Loans held by each Lender is equal to its percentage of
the aggregate amount of the Lenders’ Commitments.
Section 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent will make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to the
Administrative Agent in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, or
by 12:00 p.m. New York City time on the proposed date of such Borrowing, in the
case of ABR Borrowings, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. If and to the extent that such Lender did not
make available such Lender’s share of such Borrowing, then such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal

20
    

--------------------------------------------------------------------------------



Funds Effective Rate from time to time in effect plus the Administrative Agent’s
standard processing fee for interbank compensation. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in the applicable Borrowing. If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with the
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
Section 2.06. Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, facsimile or electronic
mail by the time that a Borrowing Request would be required under Section 2.03
if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and, if made telephonically, shall be
confirmed promptly in a signed notice by hand delivery, facsimile or electronic
mail to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

21
    

--------------------------------------------------------------------------------



(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”,
subject to Section 2.03(b).
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (a) or (b) of Article 6 has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as such Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
Section 2.07. Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Commitment of each Lender shall
terminate on the Maturity Date applicable to such Lender.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the total Revolving Credit Exposures would exceed the total
Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof, provided
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the

22
    

--------------------------------------------------------------------------------



Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
(d)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.13(b) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.
Section 2.08. Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date applicable to such Lender.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement or the other Loan Documents.
(e)    Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more Notes payable to the
order of the payee named therein (or, if such Note is a registered note, to such
payee and its registered assigns).

23
    

--------------------------------------------------------------------------------



Section 2.09. Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without penalty or premium subject to
prior notice in accordance with paragraph (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed in a signed notice sent by facsimile or electronic mail) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of prepayment. Each such
notice shall specify the prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07(c). Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02(c). Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11
and break funding payments to the extent required by Section 9.04.
Section 2.10. Fees.
(a)    The Borrower agrees to pay to the Administrative Agent the following
fees:
(i)    for the account of each Lender on the Effective Date, an upfront fee in
an amount equal to the product of (x) such Lender’s Commitment amount as of the
Effective Date, multiplied by (y) the percentage heretofore mutually agreed in
the applicable Fee Letter (the “Upfront Fee”).
(ii)    for the account of each Lender, a commitment fee, which shall accrue on
the daily amount of the then-applicable unused Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates, at the applicable rate per annum set forth on
the Pricing Grid under the heading “Commitment Fee” (the “Commitment Fee”);
Commitment Fees accrued through and including the last Business Day of March,
June, September and December of each year shall be payable on each such last
day, commencing on the first such date to occur after the date hereof; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.
(b)    The Borrower agrees to pay to the Administrative Agent and the Joint Lead
Arrangers, for their own accounts, the fees payable in the amounts and at the
times agreed in the

24
    

--------------------------------------------------------------------------------



Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Upfront Fees and Commitment Fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
(d)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.10(a)(ii) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of fees under such Section).
Section 2.11. Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the sum of the Alternate Base Rate, plus the Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to the sum of the LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower under any Loan Document
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period applicable to the relevant Lender), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
Section 2.12. Calculation of Interest and Fees.
(a)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Base Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or LIBO

25
    

--------------------------------------------------------------------------------



Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
(b)    All fees hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
Section 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
9.03, 9.04 or 9.05, or otherwise) prior to 2:00 p.m., New York City time, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon; provided that no
amount shall be deemed to have been received on the next succeeding Business Day
if the Borrower provides the Administrative Agent with written confirmation of a
Federal Reserve Bank reference number no later than 4:00 p.m. on the date when
due. All such payments shall be made to the Administrative Agent at the
Administrative Agent’s Office, except that payments pursuant to Sections 9.03,
9.04, 9.05 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments under
this Agreement and the other Loan Documents shall be made in dollars in New
York, New York.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or such other obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments that shall be equitable so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the

26
    

--------------------------------------------------------------------------------



Borrower pursuant to and in accordance with the express terms of this Agreement
(including, for the avoidance of doubt, Section 2.14(c)) or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Guarantor or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply). The Borrower and the Guarantor each consent to the foregoing and each
agree, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower and the Guarantor rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower or the Guarantor in the amount of such
participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), 2.13(d), or 10.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
Section 2.14. Extension of Maturity Date.
(a)    The Borrower may, by sending an Extension Letter to the Administrative
Agent (in which case the Administrative Agent shall promptly deliver a copy to
each of the Lenders), during any period commencing 60 days prior to any
anniversary of the Effective Date and ending 30 days prior to such anniversary
of the Effective Date, request that the Lenders extend the Maturity Date at the
time in effect to the date that is one year following the Maturity Date then in
effect. Each Lender, acting in its sole discretion, shall, by notice to the
Administrative Agent given not more than 20 days after the date of the Extension
Letter (the “Notice Date”), advise the Administrative Agent in writing whether
or not such Lender agrees to such extension (each Lender that so advises the
Administrative Agent that it will not extend the Maturity Date, being referred
to herein as a “Non-extending Lender”); provided that any Lender that does not
advise the Administrative Agent by the 20th day after the date of the Extension
Letter shall be deemed to be a Non-extending Lender. The election of any Lender
to agree to such extension shall not obligate any other Lender to so agree. The
Administrative Agent shall notify the Borrower of each Lender’s determination
(or deemed determination) under this Section 2.14(a) within three Business Days
after the Notice Date.

27
    

--------------------------------------------------------------------------------



(b)    Subject to the conditions set forth or referred to in paragraphs (c) and
(d) below, the Borrower shall have the right on or before the Maturity Date in
effect prior to the requested extension, at its own expense, to require any
Non-extending Lender to transfer and assign without recourse (except as to title
and the absence of Liens created by it) (in accordance with and subject to the
restrictions contained in Section 10.04) all its interests, rights and
obligations under this Agreement to one or more banks or other financial
institutions identified to the Non-extending Lender, which may include any
Lender which agrees to accept such transfer and assignment (each an “Additional
Commitment Lender”), provided that (w) such Additional Commitment Lender shall
have agreed to extend the Maturity Date, (x) such Additional Commitment Lender,
if not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and the Borrower (such approvals not to be unreasonably
withheld), (y) such assignment shall become effective as of a date specified by
the Borrower (which shall not be later than the Maturity Date in effect prior to
the requested extension) and (z) the Additional Commitment Lender shall pay to
such Non-extending Lender in immediately available funds on the effective date
of such assignment the principal of and interest accrued to the date of payment
on the Loans made by it hereunder and all other amounts accrued for its account
or owed to it hereunder.
(c)    If (and only if) the total Commitments of the Lenders that have agreed so
to extend the Maturity Date and the additional Commitments of the Additional
Commitment Lenders shall, in the aggregate, be more than 50% of the aggregate
amount of Commitments in effect immediately prior to the date of extension of
the Maturity Date (the “Extension Date”), then the Maturity Date applicable to
the Lenders that shall so have agreed and the Additional Commitment Lenders
shall be the date that is one year following the current Maturity Date and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement. In the event of such extension, and notwithstanding anything
herein to the contrary, the Commitment of each Non-extending Lender shall
terminate on the Maturity Date in effect prior to such extension, all Loans and
other amounts payable hereunder to such Non-extending Lenders shall become due
and payable on such Maturity Date and the total Commitment of the Lenders
hereunder shall be reduced by the Commitments of Non-extending Lenders so
terminated on such Maturity Date.
(d)    Notwithstanding the foregoing, no extension of the Maturity Date shall
become effective unless, on the Extension Date the conditions set forth in
paragraphs (a), (b) and (c) of Section 4.02 shall be satisfied or waived (with
all references in such paragraphs to a Borrowing being deemed to be references
to the Extension Date) and the Administrative Agent shall have received a
certificate to that effect dated such Extension Date and executed by the chief
financial officer of the Borrower.
(e)    The Maturity Date may not be extended more than two times during the term
of this Agreement (and, for the avoidance of doubt, the Maturity Date may only
be extended for a maximum of two additional one-year periods).
(f)    If as a result of any extension of the Maturity Date in accordance with
this Section 2.14 there is more than one Maturity Date in effect at any time,
the Borrower and the

28
    

--------------------------------------------------------------------------------



Administrative Agent may make such amendments to this Agreement as may be
necessary to ensure the pro rata treatment in respect of all Borrowings and
Loans hereunder.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Each Obligor represents and warrants to the Administrative Agent and the Lenders
that:
Section 3.01. Organization; Powers. Each Obligor is a company duly organized or
formed and validly existing under the laws of its jurisdiction of organization
or formation. Each Obligor has all corporate or other organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted, except to the extent that failure to
have any such power or governmental license, authorization, consent or approval
could not, based upon the facts and circumstances in existence at the time this
representation and warranty is made or deemed made, reasonably be expected to
have a Material Adverse Effect.
Section 3.02. Authorization; Enforceability. The Transactions are within such
Obligor’s corporate or other organizational powers and have been duly authorized
by all necessary corporate and, if required, stockholder action. This Agreement
and each other Loan Document to which such Obligor is a party has been duly
executed and delivered by such Obligor and constitutes a legal, valid and
binding obligation of such Obligor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate, contravene, or
constitute a default under any provision of (i) any applicable law or
regulation, (ii) the charter, by-laws or other organizational or constitutional
documents of such Obligor, (iii) any order, judgment, decree or injunction of
any Governmental Authority, (iv) any agreement or instrument evidencing or
governing Debt of such Obligor, except for any contravention or default under
any such agreement or instrument evidencing or governing such Debt in an
aggregate principal amount, individually or in the aggregate for all such
agreements or instruments in respect of which there is a contravention or
default, not in excess of $50,000,000 or (v) any other agreement or instrument
binding upon such Obligor or its assets, except, in the case of clauses (i),
(iii) and (v), where such violation could not reasonably be expected to result
in a Material Adverse Effect.
Section 3.04. Financial Condition; No Material Adverse Change.
(a)    The Guarantor has heretofore furnished to the Administrative Agent its
Consolidated balance sheet and statements of income, shareholders equity and
cash flows, as and for the fiscal year ended September 27, 2013, reported on by
Deloitte & Touche LLP, independent public accountants. Such financial statements
present fairly, in all material respects,

29
    

--------------------------------------------------------------------------------



the Consolidated financial position and results of operations and cash flows of
the Guarantor as of such date and for such period in accordance with GAAP.
(b)    Since September 27, 2013, there has been no material adverse change in
the consolidated financial condition, business or operations of the Guarantor
and its Subsidiaries, taken as a whole.
Section 3.05. Litigation and Environmental Matters.
(a)    There are no actions, suits, investigations or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Obligors or threatened against the Guarantor or any of its Subsidiaries (i)
which could, based upon the facts and circumstances in existence at the time
this representation and warranty is made or deemed made, reasonably be expected
to result in a Material Adverse Effect, other than the matters described in,
prior to June 5, 2009, Covidien Ltd.’s filings of Form 10K, 10Q or 8K, and as of
and after June 5, 2009, the Guarantor’s filings of Form 10K, 10Q or 8K, in each
case on or before the date hereof (the “Existing Litigation”), and other than
shareholders’ derivative litigation or shareholders’ class actions based on the
same facts and circumstances as the Existing Litigation, or (ii) that could
reasonably be expected to adversely affect the validity or enforceability of any
of the Loan Documents or the Transactions.
(b)    Except with respect to any matters that could not, based upon the facts
and circumstances in existence at the time this representation and warranty is
made or deemed made, reasonably be expected to result in a Material Adverse
Effect and except for the matters described in, prior to June 5, 2009, Covidien
Ltd.’s filings of Form 10K, 10Q or 8K, and as of and after June 5, 2009, the
Guarantor’s filings of Form 10K, 10Q or 8K, in each case on or before the date
hereof, neither the Guarantor nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or (ii)
has become subject to any Environmental Liability.
Section 3.06. Investment Company Status. No Obligor is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.
Section 3.07. Taxes. Each of the Guarantor and its Significant Subsidiaries has
timely filed or caused to be filed all material Tax returns and reports required
to have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Guarantor or such Significant
Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to do so could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect.
Section 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could, based upon the facts and
circumstances in existence at the time this

30
    

--------------------------------------------------------------------------------



representation and warranty is made or deemed made, reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount which,
based upon the facts and circumstances existing at the time this representation
and warranty is made or deemed made, could reasonably be expected to result in a
Material Adverse Effect.
Section 3.09. Disclosure. All written information heretofore furnished by or on
behalf of the Obligors to the Administrative Agent or the Lenders in connection
with this Agreement or the other Loan Documents, when taken as a whole, does not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading; provided that with
respect to projections and other forward-looking information, the Obligors
represent and warrant only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time made, it being
understood that projections and forward-looking information are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Obligors and that no assurance can be given that such projections
will be realized.
Section 3.10. Subsidiaries. Each of the Guarantor’s Subsidiaries is duly
organized or formed, validly existing and (to the extent such concept is
applicable to it) in good standing under the laws of its jurisdiction of
organization or formation, except where the failure to be so organized, existing
or in good standing could not, based upon the facts and circumstances existing
at the time this representation and warranty is made or deemed made, reasonably
be expected to have a Material Adverse Effect. Each such Subsidiary has all
legal powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except to the
extent that failure to have any such power or governmental license,
authorization, consent or approval could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to have a Material Adverse Effect.
Section 3.11. Margin Regulations. No Obligor is engaged principally or as one of
its important activities in the business of buying or carrying margin stock
within the meaning of Regulation U of the Board.
Section 3.12. Group Companies. The Guarantor and the Borrower (or any permitted
successor pursuant to Section 5.08(a)) together comprise a “group” for the
purposes of section 35 of the Irish Companies Act 1990.
Section 3.13. Economic Sanctions. (a) None of the Borrower or any of the other
Subsidiaries, nor, to the knowledge of the Borrower, any director, officer,
employee or Affiliate of the Borrower or any of the other Subsidiaries is the
subject of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control or the U.S. State Department, the
United Nations Security Council, the European Union, Her Majesty’s

31
    

--------------------------------------------------------------------------------



Treasury, or other relevant sanctions authority (collectively, “Sanctions”); and
none of the Borrower or any of the other Subsidiaries is located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions (as of the Effective Date, Cuba, Iran, North Korea, Sudan and
Syria, subject to change).
(b)    The Borrower will not, directly or, to the knowledge of the Borrower,
indirectly, use the proceeds of the Loans (i) to fund or finance any activities
or business of or with any Person or vessel, or in any country or territory,
that, at the time of such funding or financing, is, or whose government is, the
subject of Sanctions, if such activities or business would be prohibited for a
U.S. person pursuant to Sanctions, or (ii) in any other manner that would result
in a violation of Sanctions by the Borrower or any other Subsidiary or any other
party to this Agreement.
Section 3.14. Anti-Corruption Compliance. The Borrower and the other
Subsidiaries are in compliance with all applicable anti-corruption laws,
including the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder (the “FCPA”), except for such non-compliance that
could not, based upon the facts and circumstances existing at the time,
reasonably be expected to (x) result in a Material Adverse Effect or (y) result
in material liability to any Lender or Agent Party. The Borrower has instituted
and maintains policies and procedures reasonably designed to promote compliance
with the FCPA and all other applicable anti-corruption laws. No part of the
proceeds of the Loans will be used, directly or, to the knowledge of the
Borrower, indirectly, in violation of the FCPA or any other applicable
anti-corruption law, including for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or any other applicable anti-corruption law.
Section 3.15. Money Laundering and Counter-Terrorist Financing Laws. To the
extent applicable, the Borrower and the other Subsidiaries are in compliance
with the Bank Secrecy Act, as amended by Title III of the PATRIOT Act, and all
other applicable anti-money laundering and counter-terrorist financing laws and
regulations, except for such non-compliance that could not, based upon the facts
and circumstances existing at the time, reasonably be expected to (x) result in
a Material Adverse Effect or (y) result in material liability to any Lender or
Agent Party.
ARTICLE 4
CONDITIONS
Section 4.01. Effective Date. This Amended and Restated Credit Agreement shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):
(a)    The Administrative Agent (or its counsel) shall have received on or
before the date of this Agreement from each Obligor and the Administrative Agent
either (i) a counterpart of this Amended and Restated Credit Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or electronic transmission

32
    

--------------------------------------------------------------------------------



of a signed signature page of this Agreement) that such party has signed a
counterpart of this Amended and Restated Credit Agreement.
(b)    The Administrative Agent (or its counsel) shall have received a Note
executed by the Borrower in favor of each Lender that requested a Note at least
two Business Days prior to the Effective Date in accordance with Section
2.08(e).
(c)    The Administrative Agent shall have received an opinion (addressed to the
Administrative Agent and the Lenders and dated the date of this Agreement) of
(i) the general counsel of the Guarantor, (ii) Allen & Overy, special Luxembourg
counsel of the Borrower, (iii) Gibson, Dunn & Crutcher LLP, special New York
counsel of the Obligors and (iv) Arthur Cox, special Irish counsel of the
Guarantor, in each case in form reasonably satisfactory to the Administrative
Agent.
(d)    The Administrative Agent shall have received on or before the date of
this Agreement certified copies of the charter, by-laws and other constitutive
documents of each Obligor and of the resolutions of the Board of Directors of
each Obligor authorizing the Transactions, together with incumbency certificates
dated the date of this Agreement evidencing the identity, authority and capacity
of each Person authorized to execute and deliver this Agreement, the other Loan
Documents and any other documents to be delivered by such Obligor pursuant
hereto, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.
(e)    The Administrative Agent shall have received a certificate, dated the
date of this Agreement and signed by a Responsible Officer, confirming that (i)
the representations and warranties of each Obligor set forth in Article 3 of
this Agreement are true and correct and (ii) no Default has occurred and is
continuing.
(f)    The Administrative Agent shall have received evidence reasonably
satisfactory to it of the consent of CT Corporation System in New York, New York
to the appointment and designation provided in Section 10.09(d).
(g)    The Administrative Agent shall have received payment of Upfront Fees for
the account of each Lender pursuant to Section 2.10(a)(i).
(h)    The Borrower shall have paid all fees required to be paid by it on or
prior to the Effective Date pursuant to the Fee Letters and, unless waived by
the Administrative Agent and the Lead Arrangers, the Borrower shall have paid
all legal fees and expenses of the Administrative Agent and the Lead Arrangers
required to be paid pursuant to the terms of this Agreement and to the extent
invoiced and received by the Borrower at least two days prior to the Effective
Date.
(i)    (x) All Loans owing to Departing Lenders, together with accrued interest
thereon and accrued fees and all other amounts payable under the Existing Credit
Agreement for the account of Departing Lenders shall have been paid (or shall be
paid substantially simultaneously

33
    

--------------------------------------------------------------------------------



with the closing hereunder) and (y) the Administrative Agent shall have received
evidence reasonably satisfactory to it of the foregoing.
(j)    The Administrative Agent shall have received all documentation and other
information reasonably requested by the Administrative Agent or any Lender prior
to the Effective Date to comply with any applicable “know your customer” and
anti-money laundering rules and regulations.
Section 4.02. Each Borrowing. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of an
outstanding Loan that does not increase the principal amount thereof) is subject
to the satisfaction of the following conditions:
(a)    The representations and warranties of the Obligors set forth in Article 3
of this Agreement (other than, in the case of any Borrowing subsequent to the
Effective Date, Section 3.04, Section 3.05(a) or (b), or Section 3.09) or any
other Loan Document, or which are contained in any certificate or notice
delivered at any time by any Obligor under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing, or if
any such representation or warranty was made as of a specific date, such
representation and warranty was true and correct in all material respects on and
as of such date.
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
(c)    The Borrower shall have delivered a Borrowing Request in accordance with
Section 2.03.
Each Borrowing Request (other than in respect of a conversion or continuation of
an outstanding Loan that does not increase the principal amount thereof) shall
be deemed to constitute a representation and warranty by the Obligors on the
date of such Borrowing Request and the date of the Borrowing requested
thereunder as to the matters specified in paragraphs (a) and (b) of this
Section.
Section 4.03. Changes in Lenders and Commitments. On the Effective Date:
(a)    Each Person listed in Schedule 2.01 shall be a Lender with a Commitment
in the applicable amount set forth for such Lender in Schedule 2.01.
(b)    Each Lender which is not a Lender (as defined in the Existing Credit
Agreement) (a “New Lender”) shall make new Loans to the Borrower in an amount
such that, after giving effect thereto, the aggregate amount of such Loans shall
bear the same relationship to the Commitment of such New Lender as the
outstanding Loans of the other Lenders bear to their Commitments, such new Loans
to be allocated ratably among all outstanding Borrowings and to be deemed part
of such outstanding Borrowings.

34
    

--------------------------------------------------------------------------------



(c)    Any Lender party to the Existing Credit Agreement but not listed in
Schedule 2.01 shall cease to be a Lender party to this Agreement and shall cease
to have any Commitment hereunder, and all Loans made by such Departing Lender,
and all accrued interest, fees and other amounts payable under the Existing
Credit Agreement for its account shall be due and payable on the Effective Date;
provided that the provisions of Sections 9.03, 9.04, 9.05 and 10.03 of the
Existing Credit Agreement shall continue to inure to the benefit of such
Departing Lender.
(d)    Any Lender which is not a New Lender, but whose “Commitment Percentage”
as set forth on Schedule 2.01 is greater than its percentage of the total
Commitments (as defined in the Existing Credit Agreement) in effect immediately
prior to the Effective Date shall be deemed a New Lender for purposes hereof to
the extent of such increase, and any such Lender whose “Commitment Percentage”
as set forth on Schedule 2.01 is less than its percentage of the total
Commitments (as defined in the Existing Credit Agreement) in effect immediately
prior to the Effective Date shall be deemed a Departing Lender for purposes
hereof to the extent of such decrease.
(e)    The Lenders which are parties to the Existing Credit Agreement,
comprising the “Required Lenders” as defined therein, hereby waive any
requirement of notice of termination of the Commitments pursuant to Section
2.07(c) of the Existing Credit Agreement and of prepayment of Loans to the
extent necessary to give effect to Section 4.01(i) and this Section 4.03.
ARTICLE 5
COVENANTS
From and after the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, the Guarantor (and the
Borrower where applicable) covenants and agrees with the Lenders that:
Section 5.01. Financial Statements and Other Information. The Guarantor will
furnish to the Administrative Agent (which, except as otherwise provided below
with respect to subsection (a), (b) or (e), the Administrative Agent shall
promptly furnish to each Lender):
(a)    within 120 days after the end of each fiscal year of the Guarantor, its
audited Consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Deloitte & Touche LLP or other independent
public accountants of internationally recognized standing in a manner complying
with the applicable rules and regulations promulgated by the SEC;
(b)    (i) within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Guarantor, its Consolidated balance sheet
and related statements of operations and cash flows for such fiscal quarter and
the related statements of operations and cash flows for the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of the previous fiscal year, all
certified as to GAAP

35
    

--------------------------------------------------------------------------------



(subject to the absence of footnotes, audit and normal year-end adjustments) on
behalf of the Guarantor by the chief financial officer, the chief accounting
officer or treasurer of the Guarantor and (ii) as and when filed with the SEC,
for any of the first three fiscal quarters of each fiscal year of the Guarantor,
the statement of income of the Guarantor for such fiscal quarter, certified as
to GAAP (subject to the absence of footnotes, audit and normal year-end
adjustments) on behalf of the Guarantor by the chief financial officer, the
chief accounting officer or treasurer of the Guarantor;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate on behalf of the Guarantor signed by the chief
financial officer, the chief accounting officer or treasurer of the Guarantor
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default is continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth reasonably
detailed calculations demonstrating whether the Guarantor was in compliance with
Section 5.09;
(d)    within five Business Days after any Responsible Officer obtains knowledge
of any Default, if such Default is then continuing, a certificate on behalf of
the Guarantor signed by a Responsible Officer of the Guarantor setting forth, in
reasonable detail, the nature thereof and the action which the Guarantor is
taking or proposes to take with respect thereto;
(e)    promptly upon the filing thereof, copies of all final registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent), final reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and proxy statements which the Guarantor or the Borrower shall have
filed with the SEC;
(f)    promptly upon any Responsible Officer obtaining knowledge of the
commencement of any Reportable Action, a certificate on behalf of the Guarantor
specifying the nature of such Reportable Action and what action the Guarantor or
the applicable Subsidiary is taking or proposes to take with respect thereto;
and
(g)    from time to time, upon reasonable notice, such other information
regarding the financial position or business of the Guarantor and its
Subsidiaries, or compliance with the terms of this Agreement, as any Lender
through the Administrative Agent may reasonably request.
Information required to be delivered pursuant to subsection (a), (b) or (e)
above may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Guarantor posts such documents,
or provides a link thereto on the Guarantor’s website on the Internet at
www.covidien.com, or at sec.gov/edaux/searches.htm; or (ii) on which such
documents are posted on the Guarantor’s behalf, or delivered to the
Administrative Agent by the Guarantor in accordance with Section 10.15.
Notwithstanding the foregoing, the obligations in subsections (a) and (b) of
this Section 5.01 may be satisfied by furnishing (in the manner contemplated
hereby) the Guarantor’s Form 10-K or 10-Q, as applicable, filed with the SEC.
Section 5.02. Existence; Conduct of Business. The Guarantor will:

36
    

--------------------------------------------------------------------------------



(a)    not engage in any material business other than the holding of stock and
other investments in its Subsidiaries and activities reasonably related thereto;
(b)    cause the Borrower and its other Subsidiaries to not engage in any
business other than businesses of the same general type as conducted by the
Subsidiaries as of the Effective Date, or which are related thereto or
extensions thereof, and other than businesses which are not in the aggregate
material to the Guarantor and its Subsidiaries taken as a whole; and
(c)    preserve, renew and keep in full force and effect, and will cause each
Significant Subsidiary to preserve, renew and keep in full force and effect (i)
their respective legal existence and (ii) their respective rights, privileges
and franchises necessary or desirable in the normal conduct of business, unless
in the case of either the failure of the Guarantor or the Borrower to comply
with subclause (c)(ii) of this Section 5.02 or the failure of any other
Significant Subsidiary to comply with clause (c) of this Section 5.02, such
failure could not, based upon the facts and circumstances existing at the time,
reasonably be expected to have a Material Adverse Effect;
provided that nothing in this Section 5.02 shall prohibit any transaction
permitted by Section 5.08.
Section 5.03. Maintenance of Properties; Insurance. The Guarantor will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by and commercially available to companies engaged in the
same or similar businesses operating in the same or similar locations, except in
the case of each of clause (a) and (b) to the extent that the failure to do so
could not, based upon the facts and circumstances existing at the time,
reasonably be expected to have a Material Adverse Effect.
Section 5.04. Books and Records; Inspection Rights. The Guarantor will keep, and
will cause each Consolidated Subsidiary to keep, proper books of record and
account in which entries true and correct in all material respects shall be made
of its business transactions and activities so that financial statements of the
Guarantor that fairly present its business transactions and activities can be
properly prepared in accordance with GAAP. The Guarantor will, and will cause
each Significant Subsidiary to, permit any representatives designated by the
Administrative Agent or by any Lender through the Administrative Agent, upon
reasonable prior notice, at all reasonable times and as and to the extent
permitted by applicable law and regulation, and at the Administrative Agent’s or
such Lender’s expense, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances,
accounts and condition with its officers, employees (in the presence of its
officers) and independent accountants (in the presence of its officers);
provided that (i) such designated representatives shall be reasonably acceptable
to the Borrower, shall agree to any reasonable confidentiality obligations
proposed by the Borrower, and shall follow the guidelines and procedures
generally imposed upon like visitors to Borrower’s facilities and (ii) unless a
Default shall have occurred and be continuing, such visits and inspections shall
occur not more than once in any fiscal year.

37
    

--------------------------------------------------------------------------------



Prior to the occurrence of a Default, the Administrative Agent will use
reasonable efforts to minimize any disruption to the business of the Guarantor
and its Subsidiaries. Notwithstanding anything to the contrary in this Section
5.04, none of the Guarantor or any of its Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discuss, any document, information or other matter that (x) constitutes
non-financial trade secrets, (y) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
agents) is prohibited by law or (z) in the Guarantor’s reasonable judgment,
would compromise any attorney-client privilege, privilege afforded to attorney
work product or similar privilege, provided that the Guarantor shall make
available redacted versions of requested documents or, if unable to do so
consistent with the preservation of such privilege, shall endeavor in good faith
otherwise to disclose information responsive to the requests of the
Administrative Agent, any Lender or any of their respective representatives and
agents, in a manner that will protect such privilege.
Section 5.05. Compliance with Laws. The Guarantor will, and will cause each
Significant Subsidiary to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so could not, based upon the facts and circumstances existing at
the time, reasonably be expected to result in a Material Adverse Effect.
Section 5.06. Use Of Proceeds. The proceeds of each Borrowing made under this
Agreement will be used by the Borrower for working capital, capital expenditures
and other lawful corporate purposes of the Borrower, including to repay other
Debt of the Guarantor and its Subsidiaries. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
Section 5.07. Liens. The Guarantor will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
(a)    any Lien existing on any asset on the Effective Date;
(b)    any Lien on any asset securing the payment of all or part of the purchase
price of such asset upon the acquisition thereof by the Guarantor or a
Subsidiary or securing Debt (including any obligation as lessee incurred under a
capital lease (or incurred under an operating lease that is later
re-characterized as a capital lease due to a change in accounting principles))
incurred or assumed by the Guarantor or a Subsidiary prior to, at the time of or
within one year after such acquisition (or in the case of real property, the
completion of construction (including any improvements on an existing property)
or the commencement of full operation of such asset or property, whichever is
later), which Debt is incurred or assumed for the purpose of financing all or
part of the cost of acquiring such asset or, in the case of real property,
construction or improvements thereon; provided, that in the case of any such
acquisition, construction or improvement, the Lien shall not apply to any asset
theretofore owned by the Guarantor or a Subsidiary, other than assets so
acquired, constructed or improved;

38
    

--------------------------------------------------------------------------------



(c)    any Lien existing on any asset or Stock of any Person at the time such
Person is merged or consolidated with or into the Guarantor or a Subsidiary
which Lien was not created in contemplation of such event;
(d)    any Lien existing on any asset at the time of acquisition thereof by the
Guarantor or a Subsidiary, which Lien was not created in contemplation of such
acquisition;
(e)    any Lien arising out of the Refinancing of any Debt secured by any Lien
permitted by any of the subsections (a) through (d) of this Section 5.07,
provided that the principal amount of Debt is not increased (except as
grossed-up for the customary fees and expenses, including accrued interest and
prepayment premiums, incurred in connection with such Refinancing and except as
a result of the capitalization or accretion of interest) and is not secured by
any additional assets, except as provided in the last sentence of this Section
5.07;
(f)    any Lien to secure Intercompany Debt;
(g)    sales of accounts receivable or promissory notes to factors or other
third-parties in the ordinary course of business for purposes of collection;
(h)    any Lien in favor of any country or any political subdivision of any
country (or any department, agency or instrumentality thereof) securing
obligations arising in connection with partial, progress, advance or other
payments pursuant to any contract, statute, rule or regulation or securing
obligations incurred for the purpose of financing all or any part of the
purchase price (including the cost of installation thereof or, in the case of
real property, the cost of construction or improvement or installation of
personal property thereon) of the asset subject to such Lien (including, but not
limited to, any Lien incurred in connection with pollution control, industrial
revenue or similar financings);
(i)    Liens arising in the ordinary course of its business which (i) do not
secure Debt, including statutory Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, processors or other like Liens arising in the
ordinary course of business, and (ii) do not in the aggregate materially detract
from the value of its assets or materially impair the use thereof in the
operation of its business;
(j)    any Lien securing only Nonrecourse Debt;
(k)    Liens incurred and pledges or deposits in the ordinary course of business
in connection with workers’ compensation, old age pensions, unemployment
insurance or other social security legislation, other than any Lien imposed by
ERISA;
(l)    Liens created pursuant to a Permitted Securitization Transactions;
(m)    Liens for taxes, assessments and governmental charges or levies which are
not yet due or are payable without penalty or of which the amount, applicability
or validity is being contested by the Guarantor or a Subsidiary whose property
is subject thereto in good faith by appropriate proceedings as to which adequate
reserves are being maintained;

39
    

--------------------------------------------------------------------------------



(n)    Liens securing judgments that have not resulted in the occurrence of an
Event of Default under clause (k) of Article 6 in an aggregate principal amount
at any time outstanding not to exceed an amount equal to 5.0% of Consolidated
Tangible Assets at such time; and
(o)    Liens not otherwise permitted by the foregoing clauses (a) through (n) of
this Section 5.07 securing Debt or other obligations (without duplication) in an
aggregate principal amount at any time outstanding not to exceed an amount equal
to 7.5% of Consolidated Tangible Assets at such time.
It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsection (a), (b), (d),
(e) (but only with respect to the Refinancing of Debt secured by a Lien
permitted pursuant to subsection (a), (b), or (d)) or (f) of this Section 5.07,
may attach to an asset acquired in the ordinary course of business as a
replacement of such former asset.
Section 5.08. Fundamental Changes.
(a)    No Obligor will consolidate, amalgamate or merge with or into any other
Person or sell, lease or otherwise transfer all or substantially all of the
Consolidated assets to any other Person, unless
(i)    such Obligor is the surviving corporation, or the Person (if other than
such Obligor) formed by such consolidation or amalgamation or into which such
Obligor is merged or amalgamated, or the Person which acquires by sale or other
transfer, or which leases, all or substantially all of the assets of such
Obligor (any such Person, the “Successor”), shall be organized and existing
under the laws of (A) in the case of a Successor to the Borrower, Luxembourg or
the United States, any state thereof or the District of Columbia, (B) in the
case of a Successor to the Guarantor, Ireland or the United States, any state
thereof or the District of Columbia or, subject to the receipt of an opinion of
Swiss counsel acceptable in form and substance to the Administrative Agent,
Switzerland and shall expressly assume, in a writing executed and delivered to
the Administrative Agent for delivery to each of the Lenders, in form reasonably
satisfactory to the Administrative Agent, the due and punctual payment of the
principal of and interest on the Loans and the performance of the other
obligations under this Agreement and the other Loan Documents on the part of
such Obligor to be performed or observed, as fully as if such Successor were
originally named as such Obligor in this Agreement or such other Loan Document;
and
(ii)    immediately after giving effect to such transaction, no Default shall
have occurred and be continuing; and
(iii)    such Obligor has delivered to the Administrative Agent a certificate on
behalf of such Obligor signed by one of its Responsible Officers and an opinion
of counsel, each stating that all conditions provided in this Section 5.08
relating to such transaction have been satisfied.

40
    

--------------------------------------------------------------------------------



Upon the satisfaction (or waiver) of the conditions set forth in this Section
5.08(a), a Successor to the Borrower or the Guarantor shall succeed, and may
exercise every right and power of, the Borrower or the Guarantor under this
Agreement and the other Loan Documents with the same effect as if such Successor
had been originally named as the Borrower or the Guarantor herein, and the
Borrower or the Guarantor, as the case may be, shall be relieved of and released
from its obligations under this Agreement and the other Loan Documents.
(b)    The Borrower shall not be incorporated in any jurisdiction other than
Luxembourg or the United States, any state thereof or the District of Columbia
and the Guarantor shall not be incorporated in any other jurisdiction other than
Ireland, the United States or any state thereof or the District of Columbia or,
subject to the receipt of an opinion of Swiss counsel acceptable in form and
substance to the Administrative Agent, Switzerland.
Section 5.09. Financial Covenant.
(a)    Leverage. The Guarantor will not permit the ratio, as of the last day of
the most recently concluded period of four consecutive fiscal quarters of the
Guarantor, of (x) Consolidated Total Debt on such date to (y) Consolidated
EBITDA, for such four consecutive fiscal quarter period, to exceed 3.50 to 1.00.
Section 5.10. Limitation on Restrictions on Subsidiary Dividends and Other
Distributions. The Guarantor will not, and will not permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary other
than the Borrower (a “Subject Subsidiary”), to (a) pay dividends or make any
other distributions on its capital stock or any other interest or participation
in its profits, owned by the Guarantor or any Subsidiary, or pay any Debt owed
by any Subject Subsidiary to the Guarantor or any Subsidiary that is a direct or
indirect parent of such Subject Subsidiary, (b) make loans or advances to the
Guarantor or any Subsidiary that is a direct or indirect parent of such Subject
Subsidiary or (c) transfer any of its properties or assets to the Guarantor or
any Subsidiary that is a direct or indirect parent of such Subject Subsidiary
(or, solely in the case of clause (xi) hereof, any other Consolidated Person in
respect of such Nonrecourse Debt), except for such encumbrances or restrictions
existing under or by reason of:
(i)    applicable laws and regulations, judgments and orders and other legal
requirements, agreements with non-U.S. governments with respect to assets or
businesses located in their jurisdiction, or condemnation or eminent domain
proceedings,
(ii)    this Agreement and any other agreement or instrument governing Debt
containing only such encumbrances and/or restrictions that are on terms
substantially similar in all material respects to, and in no event more
restrictive than, any such encumbrances and/or restrictions under this
Agreement,
(iii)    (A) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Guarantor or a Subsidiary, (B)
customary restrictions imposed on the transfer of trademarked, copyrighted or
patented materials or provisions in agreements that restrict the assignment of
such agreements or any rights

41
    

--------------------------------------------------------------------------------



thereunder or (C) customary provisions restricting the assignment of contracts
entered into in the ordinary course of business,
(iv)    provisions contained in the instruments evidencing or governing Debt or
other obligations or agreements, in each case existing on the date hereof,
(v)    provisions contained in instruments evidencing or governing Debt or other
obligations or agreements of any Person, in each case, at the time such Person
(A) shall be merged or consolidated with or into the Guarantor or any
Subsidiary, (B) shall sell, transfer, assign, lease or otherwise dispose of all
or substantially all of such Person’s assets to the Guarantor or a Subsidiary,
or (C) otherwise becomes a Subsidiary, provided that in the case of clause (A),
(B) or (C), such Debt, obligation or agreement was not incurred or entered into,
or any such provisions adopted, in contemplation of such transaction,
(vi)    provisions contained in Refinancings, so long as such provisions are, in
the good faith determination of the Guarantor’s board of directors, not
materially more restrictive than those contained in the respective instruments
so Refinanced,
(vii)    provisions contained in any instrument evidencing or governing Debt or
other obligations of a Subsidiary Guarantor,
(viii)    any encumbrances and restrictions with respect to a Subsidiary imposed
in connection with an agreement which has been entered into for the sale or
disposition of such Subsidiary or its assets, provided such sale or disposition
otherwise complies with this Agreement,
(ix)    the subordination (pursuant to its terms) in right and priority of
payment of any Debt owed by any Subsidiary (the “Indebted Subsidiary”) to the
Guarantor or any other Subsidiary, to any other Debt of such Indebted
Subsidiary, provided that (A) such Debt is permitted under this Agreement and
(B) the Guarantor’s board of directors has determined, in good faith, at the
time of the creation of such encumbrance or restriction, that such encumbrance
or restriction could not, based upon the facts and circumstances in existence at
the time, reasonably be expected to have a Material Adverse Effect,
(x)    provisions governing Preferred Stock issued by a Subsidiary or governing
Intercompany Debt,
(xi)    provisions contained in instruments or agreements evidencing or
governing (A) Nonrecourse Debt or (B) other Debt of a Subsidiary incurred to
finance the acquisition or construction of fixed or capital assets to the
extent, in the case of sub-clause (B), such instrument or agreement prohibits
transfers of the assets financed with such Debt, and
(xii)    provisions contained in debt instruments, obligations or other
agreements of any Subsidiary which are not otherwise permitted pursuant to
clauses (i) through (xi) of this Section 5.10, provided that the aggregate
investment of the Guarantor

42
    

--------------------------------------------------------------------------------



in all such Subsidiaries (determined in accordance with GAAP) shall at no time
exceed the greater of (a) $500,000,000 or (b) 5.0% of Consolidated Tangible
Assets at such time.
The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary, provided such Debt is otherwise
permitted by this Agreement.
Section 5.11. Transactions with Affiliates. The Guarantor will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment (whether by acquisition of Stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect any transaction in
connection with any joint enterprise or other joint arrangement with, any
Affiliate (collectively, “Affiliate Transactions”); provided, however, that the
foregoing provisions of this Section 5.11 shall not prohibit the Guarantor or
any of its Subsidiaries from:
(i)    engaging in any Affiliate Transaction between or among (x) the Guarantor
and any Subsidiary or Subsidiaries or (y) two or more Subsidiaries,
(ii)    declaring or paying any dividends and distributions on any shares of the
Guarantor’s Stock, including any dividend or distribution payable in shares of
the Guarantor’s Stock or Stock Equivalents,
(iii)     making any payments on account of the purchase, redemption, retirement
or acquisition of (x) any shares of the Guarantor’s Stock or (y) any option,
warrant or other right to acquire shares of the Guarantor’s Stock, including any
payment payable in shares of the Guarantor’s Stock or Stock Equivalents,
(iv)    declaring or paying any dividends or distributions on Stock of any
Subsidiary held by the Guarantor or another Subsidiary,
(v)    making sales to or purchases from any Affiliate and, in connection
therewith, extending credit or making payments, or from making payments for
services rendered by any Affiliate, if such sales or purchases are made or such
services are rendered in the ordinary course of business and on terms and
conditions at least as favorable to the Guarantor or such Subsidiary as the
terms and conditions which the Guarantor would reasonably expect to be obtained
in a similar transaction with a Person which is not an Affiliate at such time,
(vi)    making payments of principal, interest and premium on any Debt of the
Guarantor or such Subsidiary held by an Affiliate if the terms of such Debt are
at least as favorable to the Guarantor or such Subsidiary as the terms which the
Guarantor would reasonably expect to have been obtained at the time of the
creation of such Debt from a lender which was not an Affiliate,

43
    

--------------------------------------------------------------------------------



(vii)    participating in, or effecting any transaction in connection with, any
joint enterprise or other joint arrangement with any Affiliate if the Guarantor
or such Subsidiary participates in the ordinary course of its business and on a
basis no less advantageous than the basis on which such Affiliate participates,
(viii)    paying or granting reasonable compensation, indemnities,
reimbursements and benefits to any director, officer, employee or agent of the
Guarantor or any Subsidiary, or
(ix)    engaging in any Affiliate Transaction not otherwise addressed in
subsections (i) through (viii) of this Section 5.11, the terms of which are not
less favorable to the Guarantor or such Subsidiary than those that the Guarantor
or such Subsidiary would reasonably expect to be obtained in a comparable
transaction at such time with a Person which is not an Affiliate.
Section 5.12. Subsidiary Guarantors. (a) The Borrower will cause each Subsidiary
of the Borrower that now or hereafter Guarantees any Material Debt of the
Borrower for or in respect of borrowed money (other than Debt of the Borrower to
any other Subsidiary) to promptly thereafter (and in any event within 30 days of
executing such Guarantee (or such later date as the Administrative Agent may
agree in its reasonable discretion)) (i) cause such Subsidiary to become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent a
Subsidiary Guaranty, and (ii) deliver to the Administrative Agent documents of
the types referred to in Section 4.01(d) and favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the Subsidiary Guaranty of such
Subsidiary), all in form, content and scope reasonably satisfactory to the
Administrative Agent.
(b)    In the event Covidien Ltd. at any time acquires or holds material assets
apart from its ownership interest in the Borrower (other than temporary cash
balances arising from the settlement and transfer of payments under the Tax
Sharing Arrangements), the Guarantor will promptly thereafter (and in any event
within 30 days (or such later date as the Administrative Agent may agree in its
reasonable discretion)) (i) cause such Subsidiary to become a Subsidiary
Guarantor by executing and delivering to the Administrative Agent a Subsidiary
Guaranty, and (ii) deliver to the Administrative Agent documents of the types
referred to in Section 4.01(d) and favorable opinions of counsel to such
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the Subsidiary Guaranty of such
Subsidiary), all in form, content and scope reasonably satisfactory to the
Administrative Agent.
ARTICLE 6
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

44
    

--------------------------------------------------------------------------------



(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or the other Loan Documents, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Obligor or any Subsidiary in or in connection with this Agreement or the other
Loan Documents or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate or financial statement
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been incorrect in any material respect when
made or deemed made;
(d)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.06, 5.07, 5.08, 5.10, 5.11 or 5.12 and such
failure shall not be remedied within five Business Days after any Responsible
Officer obtains knowledge thereof or (ii) Section 5.09;
(e)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or the other Loan Documents (other than
those specified in clause (a), (b) or (d) of this Article 6), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Guarantor (which notice will be given at the request
of any Lender);
(f)    any Obligor or any Subsidiary shall fail to make any payment in respect
of any Material Debt, when and as the same shall become due and payable, and
such failure shall continue beyond any applicable grace period (but in any
event, in the case of interest, fees or other amounts other than principal, for
a period of at least five Business Days);
(g)    any event or condition occurs that results in any Material Debt becoming
due prior to its scheduled maturity; provided that this clause (g) shall not
apply to (i) secured Debt that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Debt, (ii) any conversion,
repurchase or redemption of any Material Debt scheduled by the terms thereof to
occur on a particular date, any conversion of any Material Debt initiated by a
holder thereof pursuant to the terms thereof or any optional prepayment,
repurchase or redemption of any Material Debt, in each case not subject to any
contingent event or condition related to the creditworthiness, financial
performance or financial condition of any Obligor or any Subsidiary or (iii) any
repurchase or redemption of any Material Debt pursuant to any put option
exercised by the holder of such Material Debt; provided that such put option is
exercisable at times specified in the terms of the Material Debt and not by its
terms solely as a result of any contingent event or condition related to the
creditworthiness, financial performance or financial condition of the Guarantor
or the applicable Subsidiaries;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding up, reorganization, examinership
or other relief in respect of any Obligor or any Significant Subsidiary or its
debts, or of a substantial part of its assets,

45
    

--------------------------------------------------------------------------------



under any bankruptcy, insolvency, receivership or similar law of any
jurisdiction now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, examiner, conservator or similar official for
any Obligor or any Significant Subsidiary or for a substantial part of its
respective assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)    any Obligor or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, winding up,
reorganization, examinership or other relief under any bankruptcy, insolvency,
receivership or similar law of any jurisdiction now or hereafter in effect, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Article,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, examiner, conservator or similar official for any Obligor or any
Significant Subsidiary or for a substantial part of its respective assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(j)    any Obligor or any Significant Subsidiary shall admit in writing its
inability or fail generally to pay its debts as they become due;
(k)    one or more judgments or orders for the payment of money in an aggregate
amount in excess of $100,000,000 (after deducting amounts covered by insurance,
except to the extent that the insurer providing such insurance has declined such
coverage or indemnification) shall be rendered against any Obligor or any
Subsidiary or any combination thereof and, within 60 days after entry thereof,
such judgment or order is not discharged or execution thereof stayed pending
appeal, or within 60 days after the expiration of any such stay, such judgment
or order is not discharged;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)     (x) any person or group of persons (within the meaning of Section 13 or
14 of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) of 40% or more of the outstanding shares of common stock of the
Guarantor; or (y) on the last day of any period of twelve consecutive calendar
months, a majority of members of the board of directors of the Guarantor shall
no longer be composed of individuals (i) who were members of said board of
directors on the first day of such twelve consecutive calendar month period or
(ii) whose election or nomination to said board of directors was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of said board of directors;
(n)    any Loan Document shall cease to be valid and enforceable against any
Obligor or Subsidiary Guarantor party thereto (except for the termination of a
Subsidiary Guaranty in accordance with its terms), or any Obligor or Subsidiary
Guarantor shall so assert in writing; or

46
    

--------------------------------------------------------------------------------



(o)    the Borrower (or any permitted successor pursuant to Section 5.08(a))
shall cease to be a Wholly-Owned Consolidated Subsidiary of the Guarantor;
then, and in every such event (other than an event described in clause (h) or
(i) of this Article with respect to the Borrower or the Guarantor), and at any
time thereafter during the continuance of such event, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, and thereupon the principal amount of all such
outstanding Loans together with all such interest and other amounts so declared
to be due and payable, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Obligors; and in case of any event described in
clause (h) or (i) of this Article with respect to the Borrower or the Guarantor,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under any Loan Document, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Obligors.
ARTICLE 7
THE ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Guarantor or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall

47
    

--------------------------------------------------------------------------------



be expressly provided for in Section 10.02), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to this Agreement, the other Loan Documents or applicable law, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Guarantor or any of its Subsidiaries or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower or a Lender and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or the other Loan Documents, (ii) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
(v) the satisfaction of any condition set forth in Article 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in

48
    

--------------------------------------------------------------------------------



connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a commercial bank with an office in New
York, New York, or an Affiliate of any such commercial bank with an office in
New York, New York. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. The successor shall be consented to by the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed).
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder.
The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Subsidiary Guarantor from its obligations
under such Subsidiary Guarantor’s Subsidiary Guaranty (i) if such Person ceases
to exist or to be a Subsidiary (or

49
    

--------------------------------------------------------------------------------



substantially contemporaneously with such release will cease to exist or to be a
Subsidiary), in each case as a result of a transaction permitted hereunder, or
(ii) otherwise in accordance with Section 4.06(b) of the relevant Subsidiary
Guaranty.
Anything herein to the contrary notwithstanding, none of the Joint Lead
Arrangers, Syndication Agent or Co-Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement,
except in its capacity, if applicable, as a Lender hereunder.
ARTICLE 8
GUARANTEE
Section 8.01. The Guarantee. The Guarantor hereby unconditionally and
irrevocably, jointly and severally, guarantees the full and punctual payment
when due (whether at stated maturity, by mandatory prepayment, by acceleration
or otherwise) of the principal of and interest on the Loans, the Notes and all
other amounts whatsoever at any time or from time to time payable or becoming
payable under this Agreement or the other Loan Documents. This is a continuing
guarantee and a guarantee of payment and not merely of collection. Upon failure
by the Borrower to pay punctually any such amount when due as aforesaid, the
Guarantor shall forthwith on demand pay the amount not so paid at the place and
in the manner specified in this Agreement.
Section 8.02. Guarantee Unconditional. The obligations of the Guarantor
hereunder shall be unconditional and absolute, and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected, at any time by:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Borrower under any Loan Document, by operation
of law or otherwise;
(b)    any modification or amendment of or supplement to any Loan Document;
(c)    any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower under any Loan Document;
(d)    any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any obligation of the Guarantor or the Borrower contained in any
Loan Document;
(e)    the existence of any claim, set-off or other rights which the Guarantor
may have at any time against the Borrower, the Administrative Agent, any Lender
or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
(f)    any invalidity or unenforceability relating to or against the Borrower
for any reason of any Loan Document, or any provision of applicable law or
regulation purporting to prohibit

50
    

--------------------------------------------------------------------------------



the payment by the Borrower, in the currency and funds and at the time and place
specified herein, of any amount payable by it under any Loan Document; or
(g)    any other act or omission to act or delay of any kind by the Borrower,
the Administrative Agent, any Lender or any other Person, or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge or defense of a guarantor or surety.
Section 8.03. Discharge Only upon Payment in Full; Reimbursement in Certain
Circumstances. The guarantee and other agreements in this Article 8 shall remain
in full force and effect until the Commitments shall have terminated and the
principal of and interest on the Loans, the Notes and all other amounts
whatsoever payable by the Borrower under any Loan Document shall have been
finally paid in full. If at any time any payment of any such amount payable by
the Borrower under any Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated at such time as though such payment had been due but not
made at such time.
Section 8.04. Waiver by the Guarantors. The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against the Borrower or any other Person.
Section 8.05. Subrogation. Upon making any payment hereunder with respect to the
Borrower, the Guarantor shall be subrogated to the rights of the payee against
the Borrower with respect to such payment; provided that the Guarantor shall not
enforce any payment by way of subrogation until all amounts of principal of and
interest on the Loans and all other amounts payable by the Borrower under any
Loan Document has been paid in full and the Commitments have been terminated.
Section 8.06. Stay of Acceleration. In the event that acceleration of the time
for payment of any amount payable by the Borrower under any Loan Document is
stayed upon insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Guarantor hereunder forthwith on demand by
the Required Lenders.

51
    

--------------------------------------------------------------------------------



ARTICLE 9
YIELD PROTECTION, ILLEGALITY AND TAXES
Section 9.01. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period (together with any amounts payable pursuant to
Section 9.03 or 9.05) will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing. In the case of clause (b) above,
during any such period of suspension each Lender shall, from time to time upon
request from the Borrower, certify its cost of funds for each Interest Period to
the Borrower and the Administrative Agent as soon as practicable (but in any
event not later than 10 Business Days after any such request).
Section 9.02. Illegality. Notwithstanding any other provision of any Loan
Document, if any Lender shall notify the Administrative Agent (and provide to
the Borrower an opinion of counsel to the effect) that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its lending office for Eurodollar Borrowings to
perform its obligations hereunder to make Eurodollar Loans or to fund or
maintain Eurodollar Loans hereunder, (i) each Eurodollar Loan of such Lender
will automatically, upon such demand, convert into an ABR Loan that bears
interest at the rate set forth in Section 2.12(a) and (ii) the obligation of
such Lender to make or continue, or to convert ABR Loans into, Eurodollar Loans
shall be suspended until the Administrative Agent shall notify the Borrower and
such Lender that the circumstances causing such suspension no longer exist and
such Lender shall make the ABR Loans in the amount and on the dates that it
would have been requested to make Eurodollar Loans had no such suspension been
in effect.
Section 9.03. Increased Costs.
(a)    If any Change in Law shall:

52
    

--------------------------------------------------------------------------------



(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender;
(ii)    subject any Lender or the Administrative Agent to any Taxes (other than
(A) Taxes subject to indemnification pursuant to Section 9.05(c), (B) Taxes
described in clauses (b) through (e) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other condition
affecting any Loan Document or Eurodollar Loans made by such Lender;
and the result of any of the foregoing has been to increase the cost to such
Lender or Administrative Agent of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or Administrative Agent hereunder
(whether of principal, interest or otherwise) (excluding resulting from reserve
commitments contemplated by Section 9.03(c)), then from time to time within 30
days of written demand therefor (subject to Section 9.06) the Borrower will pay
to such Lender or Administrative Agent such additional amount or amounts as will
compensate such Lender or Administrative Agent for such additional costs
incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital
requirements has the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of any Loan Document or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity requirements), then from time to time within 30
days of written demand therefor (subject to Section 9.06) the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)    At any time that any Lender is required to establish or maintain reserves
in respect of its Eurodollar Loans under FRB Regulation D, such Lender may
require the Borrower to pay, contemporaneously with each payment of interest on
a Eurodollar Loan made by such Lender, additional interest on such Eurodollar
Loan at a rate per annum determined by such Lender to be sufficient to
compensate it for the cost to it of maintaining, or the reduction in its total
return in respect of, such Eurodollar Loan, up to but not exceeding the excess
of (i) (A) the applicable LIBO Rate divided by (B) one minus the Eurodollar
Reserve Percentage, minus the applicable LIBO Rate. Any Lender wishing to
require payment of such additional interest (x) shall so notify the Borrower and
the Administrative Agent, in which case such additional interest on the
Eurodollar Loans of such Lender shall be payable to such Lender at the time and
place indicated at which interest otherwise is payable on such Eurodollar Loan,
with respect to each Interest Period commencing at least three Business Days
after the giving of such notice and (y) shall

53
    

--------------------------------------------------------------------------------



notify the Borrower at least five Business Days prior to each date on which
interest is payable on the Eurodollar Loans of the amount then due it under this
Section.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 9.03 for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor.
Section 9.04. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan prior to the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any oral or written notice given
pursuant hereto or (d) the assignment of any Eurodollar Loan prior to the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.04(e) or Section 10.04(e), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (including any loss or expense arising from the
redeployment of funds obtained by it to maintain such Eurodollar Loan or from
fees payable to terminate the deposits from which such funds were obtained, but
excluding any loss of anticipated profits) within 10 days of written demand
therefor (subject to Section 9.06).
Section 9.05. Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes except as required by applicable law.
If the Borrower or the Administrative Agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable by
the Borrower shall be increased as necessary so that after all required
deductions (including deductions applicable to additional sums payable under
this Section 9.05) the Administrative Agent or applicable Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or the Administrative Agent shall make
such deductions and (iii) the Borrower or the Administrative Agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall pay and indemnify, defend and hold harmless the
Administrative Agent and each Lender within 30 days after written demand
therefor (subject to Section 9.06), for the full amount of any Indemnified Taxes
or Other Taxes required to be paid by the Administrative Agent or such Lender,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower under any Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts

54
    

--------------------------------------------------------------------------------



payable under this Section) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes to a Governmental Authority by the Administrative Agent or
such Lender, the Administrative Agent or such Lender, as the case may be, shall
deliver to the Borrower the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Borrower.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
United States withholding tax with respect to payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate.
(f)    (i) Any Lender that is entitled to an exemption from or reduction of any
other withholding Tax with respect to payments made under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of documentation described in this Section 9.05(f)
(other than such documentation set forth in Section 9.05(f)(ii)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)

55
    

--------------------------------------------------------------------------------



(3)(C)(i) of the Code) and such additional documentation reasonably requested by
the Borrower or the Administrative Agent as may be necessary for the Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    If the Administrative Agent or a Lender determines, in its good faith
judgment, that it has received a refund of any Indemnified Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 9.05, it shall pay
over the amount of such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 9.05 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
(h)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so) and (ii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).
(i)    Notwithstanding any other provision of this Agreement, the Borrower may
deduct and withhold any taxes required by any laws to be deducted and withheld
from any payment under any of the Loan Documents, subject to the provisions of
this Section 9.05.

56
    

--------------------------------------------------------------------------------



Section 9.06. Matters Applicable to all Requests for Compensation. If any Lender
or the Administrative Agent is claiming compensation under Section 9.03, 9.04 or
9.05, it shall deliver to the Administrative Agent, who shall deliver to the
Borrower contemporaneously with the demand for payment, a certificate setting
forth in reasonable detail the calculation of any additional amount or amounts
to be paid to it hereunder and the basis used to determine such amounts and such
certificate shall be conclusive in the absence of manifest error. In determining
such amount, such Lender or the Administrative Agent may use any reasonable
averaging and attribution methods. In any such certificate claiming compensation
under Section 9.03(b), such Lender shall certify that the claim for additional
amounts referred to therein is generally consistent with such Lender’s treatment
of similarly situated customers of such Lender whose transactions with such
Lender are similarly affected by the change in circumstances giving rise to such
payment, but such Lender shall not be required to disclose any confidential or
proprietary information therein. This Section shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
Section 9.07. Mitigation Obligations. If any Lender requests compensation under
Section 9.03, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 9.05, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 9.03 or 9.05,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
ARTICLE 10
MISCELLANEOUS
Section 10.01. Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or by other means of communication (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail, as follows:
(i)    if to the Borrower
Covidien International Finance S.A.
3b Bld Prince Henri
L-1724 Luxembourg
Attn: Michelangelo Stefani

57
    

--------------------------------------------------------------------------------



Tel: +352 266 379 31
Fax: +352 266 379 92
email: michelangelo.stefani@covidien.com
with a copy to:
Covidien
Victor von Bruns Strasse 19
CH-8212 Neuhausen am Rheinfall
Switzerland
Attn: Anton Stadtbaumer
(ii)    if to the Guarantor
Covidien plc
20 On Hatch, Lower Hatch Street
Dublin 2, Ireland
Attn: Corporate Secretary
Tel: +353 1 438 1700
Fax: +353 1 438 1798
Email: jack.kapples@covidien.com
(iii)    if to the Administrative Agent, to its applicable address set forth on
Schedule 10.01;
and
(iv)    if to any other Lender, to it at its address (or facsimile number or
electronic mail address telephone number) set forth on Schedule 10.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party to this
Agreement or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such party in a notice to the
Borrower and the Administrative Agent.
(b)    Notices and other communications to the Administrative Agent and the
Lenders hereunder may be delivered or furnished by electronic communications. In
addition to provisions of this Agreement expressly specifying that notices and
other commitments may be delivered telephonically or electronically, each of the
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications;
provided that approval of such procedures may be limited to particular notices
or communications.
(c)    Any party hereto may change its address or facsimile number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

58
    

--------------------------------------------------------------------------------



(d)    The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Borrowing Requests and Interest
Election Requests) purportedly given by or on behalf of the Borrower.
Section 10.02. Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by any Obligor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor the Notes, or any Subsidiary Guaranty or any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Obligors, the
Subsidiary Guarantors (to the extent applicable) and the Required Lenders or by
the Obligors, the Subsidiary Guarantors (to the extent applicable) and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.13(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) release the Guarantor from its obligations under Article 8 or any
Subsidiary Guarantor which is a Significant Subsidiary from its obligations
under its Subsidiary Guaranty (other than, for the avoidance of doubt, any
release of a Subsidiary Guarantor in accordance with Section 5.08, which shall
not require the consent of any Lender), without the written consent of each
Lender, or (vi) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
under any Loan Document without the prior written consent of the Administrative
Agent. Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the

59
    

--------------------------------------------------------------------------------



Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders have approved any such amendment or waiver (and the definition
of “Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase the Commitment of such Defaulting Lender, reduce the principal amount
of any Loan of such Defaulting Lender or reduce the rate of interest thereon, or
reduce any fees payable owing to such Defaulting Lender hereunder, postpone the
scheduled date of payment of the principal amount of any Loan of such Defaulting
Lender or any interest thereon, or any fees payable to such Defaulting Lender
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment of such Defaulting
Lender, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.
Section 10.03. Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Joint Lead Arrangers and their Affiliates,
including the reasonable fees, charges and disbursements of Davis Polk &
Wardwell LLP and, if necessary, local counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof and thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); and (ii) while a Default
has occurred and is continuing, all out-of-pocket expenses incurred by the
Administrative Agent and the Lenders, including reasonable fees, charges and
disbursements of counsel in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, or restructuring negotiations in respect of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of (i) one counsel to the Indemnitees
taken as a whole, (ii) in the case of any conflict of interest, additional
counsel to the affected Indemnitees limited to one such additional counsel so
long as representation of each such party by a single counsel is consistent with
and permitted by professional responsibility rules and (iii) if necessary, one
local counsel in each relevant jurisdiction and special counsel incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding (whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto) relating to (A) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (B) any Loan or the
use of the proceeds therefrom, (C) any actual or alleged presence or release of
Hazardous Materials on or from any property owned

60
    

--------------------------------------------------------------------------------



or operated by the Guarantor or any of its Subsidiaries, or any Environmental
Liability related in any way to the Guarantor or any of its Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) have resulted from the gross negligence or willful misconduct of such
Indemnitee, as determined by a court of competent jurisdiction by final and
nonappealable judgment (y) resulted from a breach of the confidentiality
provisions contained in Section 10.14 by such Indemnitee or (z) resulted from a
dispute solely among the Lenders (and not against the Administrative Agent, any
Joint Lead Arranger or any other agent, in each case, in its capacity as such)
that does not arise from any Obligor’s or Subsidiary Guarantor’s breach of its
obligations under any Loan Document or applicable law. If any claim, litigation,
investigation or proceeding is asserted against any Indemnitee, such Indemnitee
shall, to the extent permitted by applicable law or regulation in the opinion of
its counsel, notify the Borrower as soon as reasonably practicable, but the
failure to so promptly notify the Borrower shall not affect the Borrower’s
obligations under this Section unless such failure materially prejudices the
Borrower’s right to participate in the contest of such claim, litigation,
investigation or proceeding, as hereinafter provided. If requested by the
Borrower in writing, such Indemnitee shall make reasonable good faith efforts to
contest the validity, applicability and amount of such claim, litigation,
investigation or proceeding and, except to the extent prohibited by applicable
law or regulations or as would otherwise be unreasonable in the circumstances or
contrary to the internal policies of the Indemnitee as generally applied, shall
permit the Borrower to participate in such contest. Any Indemnitee that proposes
to settle or compromise any claim, litigation, investigation or proceeding for
which the Borrower may be liable for payment of indemnity hereunder shall give
the Borrower written notice of the terms of such proposed settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain the Borrower’s prior written consent (not to be
unreasonably withheld). This Section 10.03(b) shall not apply with respect to
Taxes.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Related Party thereof under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such, or against any Related
Party acting for the Administrative Agent in connection with such capacity.
(d)    To the fullest extent permitted by applicable law, the parties hereto
shall not assert, and hereby waive, any claim on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof; provided that, for the avoidance of doubt, the foregoing shall not
limit the Borrower’s indemnification obligations under paragraph (b) of this
Section in respect of any such damages actually awarded to a third party in
respect of a third party claim for which an Indemnitee would

61
    

--------------------------------------------------------------------------------



be entitled to indemnification hereunder. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the Transactions,
except to the extent that such damages are found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
(e)    All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor.
Section 10.04. Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than as contemplated by Section 5.08,
none of the Guarantor or the Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Guarantor or the Borrower without such consent shall be null and void)
and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural Person) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clause (a), (b), (h), (i) or (j) of Article 6 has
occurred and is continuing, any other Person (other than a natural person);
provided, further that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or for an assignment by a Lender to an Approved Fund with respect to such
Lender.

62
    

--------------------------------------------------------------------------------



(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment, and the amount of the Commitment or
Loans of the assigning Lender remaining after each such assignment (in each case
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent), in each case shall not be
less than $10,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent (each such consent not to be unreasonably withheld or
delayed), provided that no such consent of the Borrower shall be required if an
Event of Default under clause (a), (b), (h), (i) or (j) of Article 6 has
occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
and
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent, in its
sole discretion, may elect to waive such processing and recordation fee.
For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 9.03, 9.04, 9.05 and 10.03). Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender, and the
Note theretofore held by the assignor Lender shall be returned to the Borrower
in exchange for a new Note, payable to the assignee Lender and reflecting its
retained interest (if any)

63
    

--------------------------------------------------------------------------------



hereunder. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the processing and recordation fee
referred to in paragraph (b) of this Section 10.04 and any written consent to
such assignment required by paragraph (b) of this Section 10.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)    Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrower or any of the Borrower’s Affiliates or subsidiaries)
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (d) of this Section 10.04, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 9.03, 9.04 and 9.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
10.04 (subject to the requirements and limitations therein, including the
requirements under Sections 9.05(e) and (f) (it being understood that the
documentation required under Sections 9.05(e) and (f) shall be delivered to the
participating Lender)). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13(c) as though it

64
    

--------------------------------------------------------------------------------



were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or other obligations under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent shall have no responsibility for maintaining a Participant
Register.
(d)    A Participant shall not be entitled to receive any greater payment under
Section 9.03 or 9.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section 10.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
(f)    If (w) any Lender requests compensation under Section 9.03, (x) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 9.05,
(y) if any Lender defaults in its obligation to fund Loans hereunder or
otherwise becomes a Defaulting Lender or (z) if any Lender refuses to consent to
any amendment or waiver under this Agreement which pursuant to the terms of
Section 10.02 requires the consent of all Lenders or all affected Lenders and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
above in this Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
such assigning Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (ii) in the case of any such assignment
resulting from a claim for compensation under Section 9.03 or payments required
to be made pursuant to Section 9.05, such assignment will result in a reduction
in such compensation or payments. A Lender shall not

65
    

--------------------------------------------------------------------------------



be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 9.03), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
(h)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.04,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the other Loan

66
    

--------------------------------------------------------------------------------



Documents shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or the other Loan Documents is outstanding and unpaid and so long as
the Commitments have not expired or terminated. The provisions of Sections 9.03,
9.04, 9.05 and 10.03 and Article 7 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the resignation or replacement of the Administrative Agent, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.
Section 10.06. Counterparts; Integration; Effectiveness. This Amended and
Restated Credit Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. As of the Effective Date this Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof or
thereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
Section 10.07. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, upon the making of the request, or the granting of the consent,
if required under

67
    

--------------------------------------------------------------------------------



Article 6 to authorize the Administrative Agent to declare the Loans due and
payable, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower or the Guarantor against any
and all of the obligations of the Borrower or the Guarantor now or hereafter
existing under this Agreement or the other Loan Documents to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or the Guarantor may be contingent or unmatured or are owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the Notes shall be governed by, and construed in
accordance with, the laws of the State of New York.
(b)    Each Obligor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Obligors or their respective properties in the courts of any jurisdiction.
(c)    Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each Obligor hereby irrevocably designates and appoints C T Corporation
System, having an office on the date hereof at 111 Eighth Avenue, New York, New
York 10011 as its

68
    

--------------------------------------------------------------------------------



authorized agent, to receive and forward on its behalf, service of any and all
process which may be served in any suit, action or proceeding of the nature
referred to in paragraph (b) hereof in any Federal or New York State court
sitting in New York City. Each Obligor represents and warrants that such agent
has agreed in writing to accept such appointment and that a true copy of such
designation and acceptance has been delivered to the Administrative Agent. If
such agent shall cease so to act, each Obligor covenants and agrees to designate
irrevocably and appoint without delay another such agent satisfactory to the
Administrative Agent and to deliver promptly to the Administrative Agent
evidence in writing of such other agent’s acceptance of such appointment.
(e)    Each Lender and the Administrative Agent irrevocably consents to service
of process in the manner provided for notices in Section 10.01.
(f)    Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
Section 10.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.11. Waiver of Immunities. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
IF ANY OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR
OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM JURISDICTION OF ANY
COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF ITS
PROPERTY, SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT. EACH OBLIGOR AGREES THAT THE WAIVERS SET FORTH ABOVE SHALL
BE TO THE FULLEST EXTENT PERMITTED UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF
1976 OF THE UNITED STATES OF AMERICA AND ARE INTENDED TO BE IRREVOCABLE AND NOT
SUBJECT TO WITHDRAWAL FOR PURPOSES OF SUCH ACT.
Section 10.12. Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against any Obligor or for any
other reason, any payment

69
    

--------------------------------------------------------------------------------



under or in connection with this Agreement or any other Loan Document, is made
or satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the Other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of this Agreement or any other Loan Document, such Obligor
shall, to the extent permitted by law, as a separate and independent obligation,
indemnify and hold harmless the Payee against the amount of such shortfall. For
the purpose of this Section, “rate of exchange” means the rate at which the
Payee is able on the relevant date to purchase the Required Currency with the
Other Currency and shall take into account any premium and other costs of
exchange.
Section 10.13. Headings. Article and Section headings and the Table of Contents
used herein and in the other Loan Documents are for convenience of reference
only, are not part of this Agreement or any other Loan Document and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement or any other Loan Document.
Section 10.14. Confidentiality. Each of the Administrative Agent and the Lenders
shall maintain the confidentiality of the Information (as defined below) and
shall not use the Information except for purposes relating directly to this
Agreement, the other Loan Documents and the Transactions, except that
Information may be disclosed by the Administrative Agent and the Lenders (a) to
their and their Affiliates’ directors, officers, employees and agents whom they
determine need to know such Information in connection with matters relating
directly to this Agreement, the other Loan Documents and the Transactions,
including accountants, legal counsel, any credit insurance provider relating to
the Borrower and its obligations hereunder and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and the Administrative Agent or the applicable Lenders
shall be responsible for breach of this Section by any such Person to whom it
disclosed such Information), (b) to the extent requested by any governmental
authority or regulatory agency (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or upon order of any court or administrative
agency of competent jurisdiction, to the extent required by such order and not
effectively stayed on appeal or otherwise, or as otherwise required by law;
provided that in the case of any intended disclosure under this clause (c), the
recipient thereof shall (unless otherwise required by applicable law) give the
Guarantor not less than five (5) Business Days’ prior notice (or such shorter
period as may, in the good faith discretion of the recipient, be reasonable
under the circumstances or may be required by any court or agency under the
circumstances or if it is otherwise not practicable to provide notice within
such period), specifying the Information involved and stating such recipient’s
intention to disclose such Information (including the manner and extent of such
disclosure) in order to allow the Guarantor an opportunity to seek an
appropriate protective order, (d) to any other party hereto, (e) in connection
with the exercise of any remedies under this Agreement, any other Loan Document
or any action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or

70
    

--------------------------------------------------------------------------------



thereunder, (f) subject to an agreement in writing to be bound by the provisions
of this Section 10.14 (and of which the Guarantor shall be a third party
beneficiary) or in the case of a repurchase arrangement (“repo transaction”)
subject to an arrangement to be bound by provisions at least as restrictive as
this Section 10.14, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any other Loan Document, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (iii) any rating agency or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the written consent of the
Borrower referencing this Section 10.14, or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 10.14, a breach of another confidentiality agreement to which the
Administrative Agent or such Lender is a party or any other legal or fiduciary
obligation of the Administrative Agent or such Lender or (y) becomes available
to the Administrative Agent or any Lender on a nonconfidential basis from a
source other than the Borrower. For purposes of this Section 10.14,
“Information” means all information received from or on behalf of any Obligor or
Subsidiary Guarantor relating to any Obligor or any Subsidiary Guarantor or any
of their respective businesses, other than any such information that the
Administrative Agent or any Lender proves is available to the Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by any
Obligor or any Subsidiary Guarantor from a source which is not, to the knowledge
of the recipient, prohibited from disclosing such information by a
confidentiality agreement or other legal or fiduciary obligation to the Obligors
or Subsidiary Guarantors. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.14 shall be considered to have
complied with its obligation to do so if such Person has taken normal and
reasonable precautions and exercised due care to maintain the confidentiality of
such Information. In addition to other remedies, the Obligors shall be entitled
to specific performance and injunctive and other equitable relief for breach of
this Section 10.14.
Section 10.15. Electronic Communications.
(a)    Each Obligor hereby agrees that except to the extent provided in clause
(i) of the final sentence of Section 5.01, it will provide to the Administrative
Agent all information, documents or other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement or any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement or any other Loan Document prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default, (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing hereunder or (v) initiates or responds to legal
process (all such non-excluded information being referred to herein collectively
as the “Communications”) by transmitting the Communications in an
electronic/soft medium (provided such Communications contain any required
signatures) in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com (or such other e-mail address designated by the
Administrative Agent from time to time).

71
    

--------------------------------------------------------------------------------



(b)    Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”). Nothing in this
Section 5.01 shall prejudice the right of the Administrative Agent to make the
Communications available to the Lenders in any other manner specified in this
Agreement.
(c)    Each Obligor hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Obligors or their securities
(“Restricting Information”)) (each, a “Public Lender”). The Obligors hereby
agree that (i) Communications that are to be made available on the Platform to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Obligor shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Communications as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Obligors or their securities for purposes of United States Federal and state
securities laws, (iii) all Communications marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Lender,” and
(iv) the Administrative Agent shall be entitled to treat any Communications that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Lender.”
(d)    Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of this Agreement. Each Lender agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.
(e)    Each party hereto agrees that any electronic communication referred to in
this Section 10.15 shall be deemed delivered upon the posting of a record of
such communication (properly addressed to such party at the e-mail address
provided to the Administrative Agent) as “sent” in the e-mail system of the
sending party or, in the case of any such communication to the Administrative
Agent, upon the posting of a record of such communication as “received” in the
e-mail system of the Administrative Agent; provided that if such communication
is not so received by any party during the normal business hours of the
Administrative Agent, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Administrative Agent.
(f)    Each party hereto acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,”
(iii) none of the Administrative Agent, its affiliates nor any of their
respective

72
    

--------------------------------------------------------------------------------



officers, directors, employees, agents, advisors or representatives
(collectively, the “Agent Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform , and each Agent Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with any
Communications or the Platform.
(g)    Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) to the
Administrative Agent. Each Lender agrees to notify the Administrative Agent from
time to time of such Lender’s designee’s email address to which notice of
availability of Restricting Information may be sent by electronic transmission.
Section 10.16. USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Obligors that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Obligor, which information includes the
name and address of each Obligor and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Obligor in
accordance with the PATRIOT Act.
Section 10.17 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Obligors, their stockholders
and/or their affiliates. Each Obligor agrees that nothing in the Loan Documents
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender, on the one hand, and such
Obligor, its stockholders or its affiliates, on the other. The Obligors
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Obligors, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Obligor, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Obligor, its stockholders or its Affiliates on other matters) or any
other obligation to any Obligor except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Obligor, its management, stockholders, creditors
or any other Person. Each Obligor acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.

73
    

--------------------------------------------------------------------------------



Section 10.18 Amendment and Restatement and Continuing Effect. This Agreement
constitutes for all purposes an amendment and a restatement of the Existing
Credit Agreement and as of the Effective Date all commitments and loans
outstanding under the Existing Credit Agreement shall constitute Commitments or
Loans, respectively, under this Agreement. The Existing Credit Agreement, as
amended and restated hereby, continues in full force and effect as so amended
and restated by this Agreement.
[Remainder of page intentionally left blank]





74
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


COVIDIEN INTERNATIONAL FINANCE S.A.
By:
/s/ Michelangelo Stefani
Name: Michelangelo Stefani
Title: Managing Director








[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------








GIVEN under the COMMON SEAL of COVIDIEN PLC
By:
/s/ Gregory S. Andrulonis
Name: Gregory S. Andrulonis
Title: Vice President and Treasurer










[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------






CITIBANK, N.A. as Administrative Agent and as a Lender
By:
/s/ Lisa Huang
Name: Lisa Huang
Title: Vice President








[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.
By:
/s/ Robert LaPorte
Name: Robert LaPorte
Title: Director




[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



BARCLAYS BANK PLC
By:
/s/ Noam Azachi
Name: Noam Azachi
Title: Vice President










[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender
By:
/s/ Amy Ukena
Name: Amy Ukena
Title: Vice President




[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



BNP PARIBAS
By:
/s/ Rick Pace
Name: Rick Pace
Title: Managing Director

BNP PARIBAS
By:
/s/ Nanette Baudon
Name: Nanette Baudon
Title: Director




[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH
By:
/s/ Ming K. Chu
Name: Ming K. Chu
Title: Vice President
 
 
By:
/s/ John S. McGill
Name: John S. McGill
Title: Director






[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



Goldman Sachs Bank USA
By:
/s/ Mark Walton
Name: Mark Walton
Title: Authorized Signatory






[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A.
By:
/s/ Michael King
Name: Michael King
Title: Authorized Signatory




[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



Australia and New Zealand Banking Group Limited
By:
/s/ Robert Grillo
Name: Robert Grillo
Title: Director






[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



Banco Bilboa Vizcaya Argentaria, S.A. New York Branch
By:
/s/ Brian Crowley
Name: Brian Crowley
Title: Managing Director

Banco Bilboa Vizcaya Argentaria, S.A. New York Branch
By:
/s/ Mauricio Benitez
Name: Mauricio Benitez
Title: Vice President




[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON
By:
/s/ Clifford A. Mull
Name: Clifford A. Mull
Title: First Vice President






[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



Intesa Sanpaolo S.p.A.
By:
/s/ John J. Michalisin
Name: John J. Michalisin
Title: First Vice President
 
 
By:
/s/ William S. Denton
Name: William S. Denton
Title: Global Relationship Manager




[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



MIZUHO BANK, LTD.
By:
/s/ Bertram H. Tang
Name: Bertram H. Tang
Title: Authorized Signatory






[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



The Northern Trust Company,
By:
/s/ Cliff Hoppe
Name: Cliff Hoppe
Title: Vice President






[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------



The Bank of Nova Scotia
By:
/s/ Michelle C. Phillips
Name: Michelle C. Phillips
Title: Director & Execution Head






[Signature Page to Covidien Amended and Restated Five-Year Senior Credit
Agreement]
    

--------------------------------------------------------------------------------




SCHEDULE 1.01
PRICING GRID
The Commitment Fee and the Applicable Margin, shall be, at any time, the rate
per annum set forth in the Pricing Grid below opposite the Rating Level
applicable at such time:
Rating Level
Applicable Margin (LIBOR)
Applicable Margin (ABR)
Commitment Fee
Level I
75.0 bps
0 bps
6 bps
Level II
87.5 bps
0 bps
7 bps
Level III
100.0 bps
0 bps
10 bps
Level IV
112.5 bps
12.5 bps
12.5 bps
Level V
125.0 bps
25.0 bps
17.5 bps
Level VI
150 bps
50 bps
22.5 bps



For the purposes of this Pricing Grid:
“Level I” means that the Credit Ratings are better than or equal to at least two
(2) of the following three (3): (i) A+ by S&P, (ii) A1 by Moody’s and (iii) A+
by Fitch;
“Level II” means that Level I shall not apply, and the Credit Ratings are better
than or equal to at least two (2) of the following three (3): (i) A by S&P, (ii)
A2 by Moody’s and (iii) A by Fitch;
“Level III” means that neither Level I nor Level II shall apply, and the Credit
Ratings are better than or equal to at least two (2) of the following three (3):
(i) A- by S&P, (ii) A3 by Moody’s and (iii) A- by Fitch;
“Level IV” means that neither Level I, Level II nor Level III shall apply, and
the Credit Ratings are better than or equal to at least two (2) of the following
three (3): (i) BBB+ by S&P, (ii) Baa1 by Moody’s and (iii) BBB+ by Fitch;
“Level V” means that neither Level I, Level II, Level III nor Level IV shall
apply, and the Credit Ratings are better than or equal to at least two (2) of
the following three (3): (i) BBB by S&P, (ii) Baa2 by Moody’s and (iii) BBB by
Fitch; and
“Level VI” means that neither Level I, Level II, Level III, Level IV nor Level V
shall apply.
If, at any time, no Credit Rating is available from S&P, Moody’s and Fitch or
any other nationally recognized statistical rating organization designated by
the Borrower and approved in writing by the Required Lenders, then the
Commitment Fee and the Applicable Margin for each period commencing during the
thirty (30) days following such Credit Ratings becoming unavailable shall be the
Commitment Fee and the Applicable Margin in effect immediately prior to such
Credit Ratings becoming unavailable. Thereafter, the Credit Ratings to be used
until Credit Ratings from S&P, Moody’s and Fitch become available shall be as
agreed between the

    

--------------------------------------------------------------------------------



Borrower and the Required Lenders, and the Borrower and the Required Lenders
shall use good faith efforts to reach such agreement within such 30-day period;
provided, however, that if no such agreement is reached within such 30-day
period, then the Commitment Fee and the Applicable Margin thereafter, until such
agreement is reached, shall be (a) if any such Credit Rating has become
unavailable as a result of S&P, Moody’s and Fitch ceasing its business as a
rating agency, the Commitment Fee and the Applicable Margin in effect
immediately prior to such cessation or (b) otherwise, the Commitment Fee and the
Applicable Margin set forth opposite Level VI.

2




    

--------------------------------------------------------------------------------



SCHEDULE 2.01
COMMITMENTS AND COMMITMENT PERCENTAGES
Lender
Commitment
Commitment Percentage
Citibank, N.A.


$145,000,000.00


9.666666670
%
Bank of America, N.A.


$145,000,000.00


9.666666670
%
Barclays Bank PLC


$145,000,000.00


9.666666670
%
JPMorgan Chase Bank, N.A.


$145,000,000.00


9.666666670
%
BNP Paribas


$133,750,000.00


8.916666670
%
Deutsche Bank AG New York Branch


$133,750,000.00


8.916666670
%
Goldman Sachs Bank USA


$133,750,000.00


8.916666670
%
Morgan Stanley Bank, N.A.


$133,750,000.00


8.916666670
%
Australia and New Zealand Banking Group Limited


$55,000,000.00


3.666666670
%
Banco Bilbao Vizcaya Argentaria, S.A.


$55,000,000.00


3.666666670
%
The Bank of New York Mellon


$55,000,000.00


3.666666670
%
Intesa Sanpaolo S.p.A.


$55,000,000.00


3.666666670
%
Mizuho Bank, Ltd.


$55,000,000.00


3.666666670
%
The Northern Trust Company


$55,000,000.00


3.666666670
%
The Bank of Nova Scotia


$55,000,000.00


3.666666670
%
TOTAL


$1,500,000,000.00


100.000000000
%






3




    

--------------------------------------------------------------------------------




SCHEDULE 10.01
ADMINISTRATIVE AGENT’S OFFICE; LENDER NOTICE ADDRESSES
Administrative Agent’s Office
(For Payments and Borrowing Requests/Interest Election Requests):
Citibank, N.A.
Building #3
1615 Brett Road OPS III
Attention: Bank Loan Syndications Department
Tel: (302) 894-6010
Fax: (212) 994-0961
Email: global.loans.support@citi.com
Account No.: 36852248
Account Name: Agency/Medium Term Finance
Ref: Covidien International Finance S.A.
ABA# 021000089
Other Notices as Administrative Agent:
Citibank, N.A.
388 Greenwich Street
New York, NY
Attention: Patti Guerra
Tel: (312) 876-8879
Fax: (646) 863-9232
Email: patricia.guerra@citi.com
Other Lenders:
Australia and New Zealand Banking Group Limited
277 Park Avenue, 31st Floor
New York, NY 10172
Attention: Andrew Lusk (Credit Contact)
Tel: (212) 801-9725
Email: andrew.lusk@anz.com
Attention: Tessie Amante (Operations)
Tel: (212) 801-9744
Fax: (212) 536-9265
Email: LoanAdminNYC1177AA2@anz.com


Banco Bilbao Vizcaya Argentaria, S.A.
BBVA S.A., New York Branch
1345 Avenue of the Americas, Fl. 44
New York, NY 10105




--------------------------------------------------------------------------------



Attention: Mauricio Benitez
Tel: (212) 728-1691
Email: mauricio.benitez@bbva.com
Attention: Angel Luis Rivera (Operations)
Tel: (212) 728-1733
Fax: (212) 333-2901
Email: lending.administration@bbvany.com


Bank of America, N.A.
Bank of America Corporate Center
100 N. Tryon Street
Charlotte, NC 28255
Attention: Robert LaPorte (Credit Contact)
Tel: (980) 387-1282
Fax: (404) 720-1599
Email: robert.laporte@baml.com
Attention: Rohtash Dhar (Operations)
Tel: (415) 436-3683 ext. 83964
Fax: (312) 453-6073
Email: rohtash.dhar@bankofamerica.com


Barclays Bank PLC
745 7th Avenue, 27th Floor
New York, NY 10019
Attention: Christopher Lee (Credit Contact)
Tel: (212) 526-0732
Fax: (212) 526-5115
Email Address: christopher.r.lee@barclays.com
Attention: Ryan Magee (Administrative Contact)
Tel: (212) 320 -7517
Fax: (917) 522-0555
Email: xrausloanops5@barclayscapital.com


BNP Paribas
787 Seventh Avenue
New York, NY 10019
Attention: Nanette Baudon (Credit and Documentation Contact)
Tel: (212) 841 -2525
Fax: (212) 841 -3049
E:mail: nanette.baudon@us.bnpparibas.com
Attention: Karl Anderson (Loan Servicing Dept.)
Tel: (212) 850-6602
Fax: (201) 850-4013



2

--------------------------------------------------------------------------------



Deutsche Bank:
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Attention: Ming Chu (Credit Contact)
Tel: (212) 250-5451
Fax: (212) 797-4420
Email: ming.k.chu@db.com
Attention: Lee Joyner (Loan Administration)
Tel: (904) 527-6438
Fax: (866) 240-3622
Email: loan.admin-NY@db.com

Goldman Sachs Bank USA
Michelle Latzoni
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, NJ 07302
Tel: (212) 934-3921
Email: gsd.link@gs.com


Intesa Sanpaolo S.p.A.
1 William Street
New York, NY 10004
Attention: John Michalisin (Credit Contact)
Tel: (212) 607-3918
Fax: (212) 607-3727
Email: john.michalisin@intesasanpaolo.com
Attention: Alex Papace
Tel: (212) 607-3531
Fax: (212) 607-3897


JPMorgan Chase Bank, N.A.
383 Madison Avenue – 24th Floor
New York, NY 10179
Attention: Amy Ukena
Tel: (212) 270-8285
E-mail: amy.m.ukena@jpmorgan.com


Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: Vadim Mulod (Credit Contact)
Tel: (212) 282-3559
Fax: (212) 282-4488


3

--------------------------------------------------------------------------------



Email: vadim.mulod@mizuhocbus.com
Attention: Hyunsook (Sophia) Hwang
Tel: (201) 626-9416
Fax: (201) 626-9941
Email: LAU_USCorp3@mizuhocbus.com


Morgan Stanley Bank, N.A.
One Pierrepont Plaza, 7th Floor
300 Cadman Plaza West
Brooklyn, NY 11201
Attention: Erma Dell’Aquila/Marta Folio (Documentation)
Tel: (718) 754-7286/7434
Fax: (718) 754-7249/7250
email: docs4loans@morganstanley.com
Attention: Dmitrijs Nahajs/Merrie Wellesley (Loan Administration)
Tel: (718) 754-4061/7287
Fax: (718) 233-2140


The Bank of New York Mellon
BNY Mellon Center, 36th Floor
500 Grant Street
Pittsburgh, PA 15258
Attention: Clifford Mull (Credit Contact)
Tel: (412) 234-1346
Fax: (412) 236-1914
Email: clifford.mull@bnymellon.com
Attention: Pamela Clark (Operations)
Tel: (315) 765-4155
Fax: (315) 765-4783
Email: pamela.m.clark@bnymellon.com


The Bank of Nova Scotia
Scotia Capital
711 Louisiana Street, Ste. 1400
Houston, TX 77002
Attention: Patrick M. Brown (Credit Contact)
Tel: (713) 759-3439
Fax: (832) 426-6023
Email: pat_brown@scotiacapital.com
Attention: Noel Corraya
Tel: (212) 225-5705
Fax: (212) 225-5709
Email: Noel_corraya@scotiacapital.com





4

--------------------------------------------------------------------------------



The Northern Trust Company
50 S. LaSalle, M-27
Chicago, IL 60603
Attention: Cliff Hoppe (Credit Contact)
Tel: (312) 444-2396
Fax: (312) 557-1425
Attention: Mary Willis (Administrative/Operational Contact)
Tel: (312) 444-3136
Fax: (312) 630-1566





5

--------------------------------------------------------------------------------



EXHIBIT A
[FORM OF] NOTE
New York, New York
_____________, 20__
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its permitted registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Five-Year Senior Credit
Agreement, dated as of May 23, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, Covidien plc, the Lenders from time to time party thereto,
and Citibank, N.A., as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guarantee in Article 8 of the Agreement and, to the extent applicable, each
Subsidiary Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.
Except as otherwise provided in the Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.

6

--------------------------------------------------------------------------------



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.
COVIDIEN INTERNATIONAL FINANCE S.A.
By:
 
Name:
Title:










7

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance
This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






















8

--------------------------------------------------------------------------------




EXHIBIT B
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor: ______________________________

2.
Assignee: ______________________________ [and is an Affiliate/Approved Fund of
[identify Lender]]

3.
Borrower: Covidien International Finance S.A.

4.
Administrative Agent: Citibank, N.A., as the Administrative Agent under the
Credit Agreement





--------------------------------------------------------------------------------



5.
Credit Agreement: Amended and Restated Five-Year Senior Credit Agreement, dated
as of May 23, 2014 among Covidien International Finance S.A., as Borrower,
Covidien plc, the Lenders parties thereto, and Citibank, N.A., as Administrative
Agent, as amended, supplemented or otherwise modified from time to time.

6.
Assigned Interest:

Aggregate
Amount of Initial Commitments/Loans For all Lenders
Aggregate
Amount of Increased Commitments/Loans For all Lenders
Amount of Initial Commitment/Loans Assigned
Amount of Increased Commitment/Loans Assigned
Percentage
Assigned of Commitment/Loans
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$



[7.
Trade Date: __________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

2

--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
 
Title:





ASSIGNEE
[NAME OF ASSIGNEE]
By:
 
Title:





[Consented to and] Accepted:
CITIBANK, N.A., as Administrative Agent
By:
 
Title:





[Consented to:]
By:
 
Title:






3

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
AMENDED AND RESTATED FIVE-YEAR SENIOR CREDIT AGREEMENT DATED AS OF MAY 23, 2014
AMONG COVIDIEN INTERNATIONAL FINANCE S.A., AS BORROWER, COVIDIEN PLC, THE
LENDERS PARTIES THERETO, AND CITIBANK, N.A., AS ADMINISTRATIVE AGENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative or any other Lender, and (b) agrees that (i) it will,
independently and without reliance on the Administrative, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue

4

--------------------------------------------------------------------------------



to make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative for periods prior to the Effective Date or with respect to the
making of this assignment directly between themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.



5

--------------------------------------------------------------------------------





EXHIBIT C


[FORM OF] SUBSIDIARY GUARANTY]
Dated as of_____________
WHEREAS, Covidien International Finance S.A. (the “Borrower”), Covidien plc, the
Lenders parties thereto, and Citibank, N.A., as Administrative Agent have
entered into the Amended and Restated Five-Year Senior Credit Agreement, dated
as of May 23, 2014 (as amended, supplemented or otherwise modified from time to
time, (as the same may be amended from time to time, the “Credit Agreement”),
pursuant to which the Borrower is or may be entitled, subject to certain
conditions, to borrow loans thereunder;
WHEREAS, in conjunction with the transactions contemplated by the Credit
Agreement and in consideration of the financial and other support that the
Borrower has provided, and such financial and other support as the Borrower may
in the future provide, to the undersigned (together with its successors, the
“Guarantor”) and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement and to make extensions of credit thereunder, the
Guarantor is willing to guarantee the obligations of the Borrower under the
Credit Agreement and the Notes issued thereunder in accordance with the terms of
the Loan Documents;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined, and the provisions
of Sections 1.03 and 1.04 of the Credit Agreement shall apply to this Subsidiary
Guaranty. In addition, the following terms, as used herein, have the following
meanings:
“Guaranteed Obligations” means (i) all obligations of the Borrower in respect of
principal of and interest on the Loans and the Notes, (ii) all other amounts
payable by the Borrower under the Credit Agreement or any Note and (iii) all
renewals or extensions of the foregoing, in each case whether now outstanding or
hereafter arising. The Guaranteed Obligations shall include, without limitation,
any interest, costs, fees and expenses which accrue on or with respect to any of
the foregoing and are payable by the Borrower pursuant to the Credit Agreement
or any Note, whether before or after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency, examinership or
reorganization of any one or more than one of the Obligors, and any such
interest, costs, fees and expenses that would have

    

--------------------------------------------------------------------------------



accrued thereon or with respect thereto and would have been payable by the
Borrower pursuant to the Credit Agreement or Note but for the commencement of
such case, proceeding or other action.
“Obligors” means, at any time, collectively, the Borrower, the Guarantor (as
defined in the Credit Agreement) and each Subsidiary Guarantor at such time.
ARTICLE II
GUARANTEE
Section 2.01    The Guarantee. Subject to Section 2.03, the Guarantor hereby
unconditionally and irrevocably guarantees to the Lenders and the Administrative
Agent and to each of them, the due and punctual payment of all Guaranteed
Obligations as and when the same shall become due and payable, whether at
maturity, by declaration or otherwise, according to the terms thereof. This is a
continuing guarantee and a guarantee of payment and not merely of collection. In
case of failure by the Borrower punctually to pay the indebtedness guaranteed
hereby, the Guarantor, subject to Section 2.03, hereby unconditionally agrees to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at maturity or by declaration or otherwise, and as if such
payment were made by the Borrower.
Section 2.02    Guarantee Unconditional. The obligations of the Guarantor under
this Article 2 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any other Obligor under any Loan Document, by
operation of law or otherwise;
(b)    any modification or amendment of or supplement to any Financing Document
(other than as specified in an amendment or waiver of this Subsidiary Guaranty
effected in accordance with Section 2.03);
(c)    any modification, amendment, waiver, release, non-perfection or
invalidity of any direct or indirect security, or of any guaranty or other
liability of any third party, for any obligation of any other Obligor under any
Loan Document;
(d)    any change in the corporate existence, structure or ownership of any
other Obligor, or any insolvency, examinership, bankruptcy, reorganization or
other similar proceeding affecting any other Obligor or its assets or any
resulting release or discharge of any obligation of any other Obligor contained
in any Loan Document;
(e)    the existence of any claim, set-off or other rights which the Guarantor
may have at any time against any other Obligor, the Administrative Agent, any
Lender or any other Person, whether or not arising in connection with the Loan
Document; provided that nothing herein shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim;

    

--------------------------------------------------------------------------------



(f)    any invalidity or unenforceability relating to or against any other
Obligor for any reason of any Loan Document, or any provision of applicable law
or regulation purporting to prohibit the payment by any other Obligor of the
principal of or interest on any Loan or any other amount payable by any other
Obligor under any Loan Document; or
(g)    any other act or omission to act or delay of any kind by any other
Obligor, the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of the Guarantor
under this Article 2.
Section 2.03    Limit of Liability. The Guarantor shall be liable under this
Subsidiary Guaranty only for amounts aggregating up to the largest amount that
would not render its obligations hereunder subject to avoidance under Section
548 of the United States Bankruptcy Code or any comparable provisions of any
other applicable law. To the extent that the Guarantor shall be required
hereunder to pay a portion of the Guaranteed Obligations which shall exceed the
greater of (i) the amount of the economic benefit actually received by the
Guarantor from the incurrence of the Loans under the Credit Agreement and (ii)
the amount which the Guarantor would otherwise have paid if the Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the Borrower and any other Subsidiary Guarantors) in the same
proportion as the Guarantor’s net worth at the date enforcement hereunder is
sought bears to the aggregate net worth of all the Subsidiary Guarantors at the
date enforcement hereunder is sought (the “Contribution Percentage”), then the
Guarantor shall have a right of contribution against each other Subsidiary
Guarantor who has made payments in respect of the Guaranteed Obligations to and
including the date enforcement hereunder is sought in an aggregate amount less
than such other Subsidiary Guarantor’s Contribution Percentage of the aggregate
payments made to and including the date enforcement hereunder is sought by all
Subsidiary Guarantors in respect of the Guaranteed Obligations; provided that no
Subsidiary Guarantor may take any action to enforce such right until the
Guaranteed Obligations (other than contingent indemnification obligations with
respect to unasserted claims) have been indefeasibly paid in full and the
Commitments have been terminated, it being expressly recognized and agreed by
all parties hereto that the Guarantor’s right of contribution arising pursuant
to this Section 2.03 against any other Subsidiary Guarantor shall be expressly
junior and subordinate to such other Subsidiary Guarantor’s obligations and
liabilities in respect of the Guaranteed Obligations and any other obligations
owing under any Subsidiary Guaranty. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section
2.03, each Subsidiary Guarantor who makes any payment in respect of the
Guaranteed Obligations shall have no right of contribution or subrogation
against any other Subsidiary Guarantor in respect of such payment. The Guarantor
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, the Guarantor has the right to waive its contribution right
against any other Subsidiary Guarantor to the extent that after giving effect to
such waiver the Guarantor would remain solvent, in the determination of the
Required Lenders.
Section 2.04    Discharge; Reinstatement in Certain Circumstances. Subject to
Section 4.06, the Guarantor’s obligations under this Article II shall remain in
full force and effect

    

--------------------------------------------------------------------------------



until the Commitments are terminated and the principal of and interest on the
Loans and all other amounts payable by the Borrower under the Loan Documents
shall have been paid in full. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Borrower under any Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any other Obligor or otherwise, the
Guarantor’s obligations under this Article II with respect to such payment shall
be reinstated at such time as though such payment had become due but had not
been made at such time.
Section 2.05    Waiver. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
other Obligor or any other Person.
Section 2.06    Subrogation and Contribution. (a) The Guarantor irrevocably
waives any and all rights to which it may be entitled, by operation of law or
otherwise, upon making any payment hereunder (i) to be subrogated to the rights
of the payee against the Borrower with respect to such payment or otherwise to
be reimbursed, indemnified or exonerated by any other Obligor in respect thereof
or (ii) to receive any payment, in the nature of contribution or for any other
reason, from any other Obligor with respect to such payment.
(b)    Notwithstanding the provision of subsection (a) of this Section 2.06, the
Guarantor shall have and be entitled to (i) all rights of subrogation or
contribution otherwise provided by law in respect of any payment it may make or
be obligated to make under this Subsidiary Guaranty and (ii) all claims (as
defined under Chapter 11 of Title 11 of the United States Code, as amended, or
any successor statute (the “Bankruptcy Code”)) it would have against any Obligor
or any other Subsidiary Guarantor (each an “Other Party”) in the absence of
subsection (a) of this Section 2.06 and to assert and enforce the same, in each
case on and after, but at no time prior to, the date (the “Subrogation Trigger
Date”) which is one year and five days after the Maturity Date if, but only if,
(x) no Default or Event of Default of the type described in Article 6 of the
Credit Agreement with respect to the relevant Other Party has existed at any
time on and after the Subrogation Trigger Date and (y) the existence of the
Guarantor’s rights under this clause (b) would not make the Guarantor a creditor
(as defined in the Bankruptcy Code) of such Other Party in any insolvency,
bankruptcy, reorganization or similar proceeding commenced on or prior to the
Subrogation Trigger Date.
Section 2.07    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Loan Documents is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Loan Documents shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Guarantor represents and warrants to the Administrative Agent and the
Lenders that:

    

--------------------------------------------------------------------------------



Section 3.01    Corporate Existence and Power. The Guarantor is a
[corporation/limited liability company/limited partnership] duly organized,
validly existing and in good standing under the laws of ___________.
Section 3.02    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Guarantor of this Subsidiary
Guaranty:
(a)    are within the Guarantor’s corporate or other organizational powers;
(b)    have been duly authorized by all necessary corporate or other
organizational action on the part of the Guarantor;
(c)    require no action by or in respect of, or filing with, any Governmental
Authority on the part of the Guarantor; and
(d)    do not contravene, or constitute a default by the Guarantor under, any
provision of (i) applicable law or regulation, except where such violation could
not reasonably be expected to result in a Material Adverse Effect, (ii) the
constitutional documents of the Guarantor, or (iii) any agreement or instrument
evidencing or governing material Debt of the Guarantor or, except where such
violation could not reasonably be expected to result in a Material Adverse
Effect, any other agreement, judgment, injunction, order, decree or other
instrument binding upon the Guarantor.
Section 3.03    Binding Effect. This Subsidiary Guaranty constitutes a valid and
binding obligation of the Guarantor.
Section 3.04    Not an Investment Company. The Guarantor is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
ARTICLE IV
MISCELLANEOUS
Section 4.01    Notices. All notices, requests and other communications to be
made to or by the Guarantor hereunder shall be in writing (including, without
limitation, bank wire, telex, facsimile transmission, email or similar writing)
and shall be given: (a) if to the Guarantor, to it at its address, facsimile
number or email address set forth on the signature pages hereof or such other
address, facsimile number or email address as the Guarantor may hereafter
specify for the purpose by notice to the Administrative Agent and (b) if to any
party to the Credit Agreement, to it at its address, facsimile number or email
address for notices specified in or pursuant to the Credit Agreement. Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when such facsimile or email is transmitted to the facsimile
transmission number or email address specified in this Section 4.01 and
electronic, telephonic or other appropriate confirmation of receipt thereof is
received by the sender, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid,

    

--------------------------------------------------------------------------------



addressed as aforesaid or (ii) if given by any other means, when delivered at
the address specified in this Section 4.01.
Section 4.02    No Waiver. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege under this Subsidiary
Guaranty or any other Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.
Section 4.03    Amendments and Waivers. Any provision of this Subsidiary
Guaranty may be amended or waived if, and only if, such amendment or waiver is
entered into in accordance with Section 10.02 of the Credit Agreement.
Section 4.04    Successors and Assigns. This Subsidiary Guaranty is for the
benefit of the Lenders and the Administrative Agent and their respective
successors and assigns and in the event of an assignment of the Loans, the Notes
or other amounts payable under the Loan Documents, the rights hereunder, to the
extent applicable to the indebtedness so assigned, shall be transferred with
such indebtedness. All the provisions of this Subsidiary Guaranty shall be
binding upon the Guarantor and its successors and assigns.
Section 4.05    Taxes. All payments by the Guarantor hereunder shall be made
free and clear of Taxes and otherwise in accordance with Section 9.05 of the
Credit Agreement (which Section, including but not limited to the
indemnification provisions contained therein) is hereby incorporated by
reference as if set forth herein, provided that each reference contained therein
to an Obligor shall be a reference to the Guarantor).
Section 4.06    Effectiveness. (a) This Subsidiary Guaranty shall become
effective when the Administrative Agent shall have received a counterpart hereof
signed by the Guarantor.
(b)    The Guarantor may at any time elect to terminate this Subsidiary Guaranty
and its obligations hereunder if (i) after giving effect thereto, no Default
shall have occurred and be continuing and (ii) at such time the Guarantor does
not have in effect a guarantee the effect of which would require the Guarantor
to be a Subsidiary Guarantor under the terms of Section 5.12 of the Credit
Agreement. If the Guarantor so elects to terminate this Subsidiary Guaranty, it
shall give the Administrative Agent notice to such effect, which notice shall be
accompanied by a certificate of a Responsible Officer to the effect that, after
giving effect to such termination, no Default shall have occurred and be
continuing. The Administrative Agent may if it so elects conclusively rely on
such certificate. Upon receipt of such notice and such certificate, unless the
Administrative Agent determines that a Default shall have occurred and be
continuing, the Administrative Agent shall promptly deliver to the Guarantor the
counterpart of this Subsidiary Guaranty delivered to the Administrative Agent
pursuant to Section 4.06(a), and upon such delivery this Subsidiary Guaranty
shall terminate and the Guarantor shall have no further obligations hereunder.
In addition to the foregoing, this Subsidiary Guaranty may be terminated and
released in accordance with the terms of the penultimate paragraph of Article 7
of the Credit Agreement.

    

--------------------------------------------------------------------------------



Section 4.07    GOVERNING LAW; SUBMISSION TO JURISDICTION. (a) THIS SUBSIDIARY
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK. THE GUARANTOR HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND ANY
APPELLATE COURT FROM ANY THEREOF, FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY. THE GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(b)    If the Guarantor is not organized under the laws of the United States of
America or a State thereof:
(i)    Appointment of Agent for Service of Process. The Guarantor hereby
irrevocably designates and appoints CT Corporation System having an office on
the date hereof at 111 Eighth Avenue, New York, New York 10011 as its authorized
agent, to accept and acknowledge on its behalf, service or any and all process
which ma y be served in any suit, action or proceeding of the nature referred to
in subsection (a) above in any federal or New York State court sitting in New
York City. The Guarantor represents and warrants that such agent has agreed in
writing to accept such appointment and that a true copy of such designation and
acceptance has been delivered to the Administrative Agent. Such designation and
appointment shall be irrevocable until all principal and interest and all other
amounts payable hereunder shall have been paid in full in accordance with the
provisions hereof. If such agent shall cease so to act, the Guarantor covenants
and agrees to designate irrevocably and appoint without delay another such agent
satisfactory to the Administrative Agent and to deliver promptly to the
Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.
(ii)    Service of Process. The Guarantor hereby consents to process being
served in any suit, action, or proceeding of the nature referred to in
subsection (a) above in any federal or New York State court sitting in New York
City by service of process upon the agent of the Guarantor, as the case may be,
for service of process in such jurisdiction appointed as provided in subsection
(b)(i) above; provided that, to the extent lawful and possible, written notice
of said service upon such agent shall be mailed by registered airmail, postage
prepaid, return receipt requested, to the Guarantor at its address specified on
the signature pages hereof or to any other address of which the Guarantor shall
have given written notice to the Administrative Agent. The Guarantor irrevocably
waives, to the fullest extent permitted by law, all claim of error by reason of
any such service and agrees that such service shall be deemed in every respect
effective

    

--------------------------------------------------------------------------------



service of process upon the Guarantor in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to the Guarantor.
(iii)    No Limitation on Service or Suit. Nothing in this Section 4.07 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by law or limit the right of the Administrative Agent
or any Lender to bring proceedings against the Guarantor in the courts of any
jurisdiction or jurisdictions.
(iv)    Waiver of Immunities. To the extent permitted by applicable law, if the
Guarantor has or hereafter may acquire any immunity (sovereign or otherwise)
from any legal action, suit or proceeding, from jurisdiction of any court or
from set-off or any legal process (whether service or notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise) with respect to itself or any of its property, the Guarantor
hereby irrevocably waives and agrees not to plead or claim such immunity in
respect of its obligations under this Subsidiary Guaranty. The Guarantor agrees
that the waivers set forth above shall be to the fullest extent permitted under
the Foreign Sovereign Immunities Act of 1976 of the United States of America and
are intended to be irrevocable and not subject to withdrawal for purposes of
such Act.
Section 4.08    WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 4.09    Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against the Guarantor or for any
other reason, any payment under or in connection with this Subsidiary Guaranty,
is made or satisfied in a currency (the “Other Currency”) other than that in
which the relevant payment is due (the “Required Currency”) then, to the extent
that the payment (when converted into the Required Currency at the rate of
exchange on the date of payment or, if it is not practicable for the party
entitled thereto (the “Payee”) to purchase the Required Currency with the other
Currency on the date of payment, at the rate of exchange as soon thereafter as
it is practicable for it to do so) actually received by the Payee falls short of
the amount due under the terms of this Subsidiary Guaranty, the Guarantor shall,
to the extent permitted by law, as a separate and independent obligation,
indemnify and hold harmless the Payee against the amount of such shortfall. For
the purpose of this Section, “rate of exchange” means the rate at which the
Payee is able on the relevant date to purchase the Required Currency with the
Other Currency and shall take into account any premium and other costs of
exchange.
IN WITNESS WHEREOF, the Guarantor has caused this instrument to be duly executed
by its authorized officer as of the date first above written.

    

--------------------------------------------------------------------------------



[GUARANTOR]
By:
 
Title:
 
[Address]
 
Facsimile Number:












    